Exhibit 10.1

 

EXECUTION COPY

 

 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

JPM MERGER SUB INC.

 

and

 

VASTERA, INC.

 

dated

 

January 6, 2005

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

ARTICLE I THE MERGER

 

Section 1.1

The Merger

 

Section 1.2

Effective Time

 

Section 1.3

Closing

 

Section 1.4

Effects of the Merger

 

Section 1.5

Certificate of Incorporation and Bylaws

 

Section 1.6

Directors and Officers of the Surviving Corporation

 

Section 1.7

Subsequent Actions

 

ARTICLE II MERGER CONSIDERATION; CONVERSION OF SECURITIES

 

Section 2.1

Merger Consideration; Conversion of Capital Stock

 

Section 2.2

Payment of Shares in the Merger

 

Section 2.3

Tax Withholding

 

Section 2.4

Lost, Stolen or Destroyed Certificates

 

Section 2.5

Option Plans; ESPP

 

Section 2.6

Dissenting Shares

 

Section 2.7

Adjustment for Dilution

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Section 3.1

Organization

 

Section 3.2

Capitalization

 

Section 3.3

Authorization; Validity of Agreement; Company Action

 

Section 3.4

Board Approvals

 

Section 3.5

Required Vote

 

Section 3.6

Consents and Approvals; No Violations

 

Section 3.7

Company SEC Documents, Financial Statements and Sarbanes-Oxley Compliance

 

Section 3.8

Absence of Certain Changes

 

Section 3.9

No Undisclosed Liabilities

 

Section 3.10

Litigation

 

Section 3.11

Employee Benefit Plans; ERISA

 

Section 3.12

Taxes.

 

Section 3.13 [a05-1239_1ex10d1.htm#Section3_13]

Contracts [a05-1239_1ex10d1.htm#Section3_13]

 

Section 3.14 [a05-1239_1ex10d1.htm#Section3_14]

Real and Personal Property [a05-1239_1ex10d1.htm#Section3_14]

 

Section 3.15 [a05-1239_1ex10d1.htm#Section3_15]

Potential Conflict of Interest [a05-1239_1ex10d1.htm#Section3_15]

 

Section 3.16 [a05-1239_1ex10d1.htm#Section3_16]

Intellectual Property [a05-1239_1ex10d1.htm#Section3_16]

 

Section 3.17 [a05-1239_1ex10d1.htm#Section3_17]

Labor Matters [a05-1239_1ex10d1.htm#Section3_17]

 

Section 3.18 [a05-1239_1ex10d1.htm#Section3_18]

Compliance with Laws; Company Permits [a05-1239_1ex10d1.htm#Section3_18]

 

Section 3.19 [a05-1239_1ex10d1.htm#Section3_19]

Warranties [a05-1239_1ex10d1.htm#Section3_19]

 

Section 3.20 [a05-1239_1ex10d1.htm#Section3_20]

Environmental Matters [a05-1239_1ex10d1.htm#Section3_20]

 

Section 3.21 [a05-1239_1ex10d1.htm#Section3_21]

Information in the Proxy Statement [a05-1239_1ex10d1.htm#Section3_21]

 

Section 3.22 [a05-1239_1ex10d1.htm#Section3_22]

Opinion of Financial Advisor [a05-1239_1ex10d1.htm#Section3_22]

 

 

--------------------------------------------------------------------------------


 

Section 3.23 [a05-1239_1ex10d1.htm#Section3_23]

Insurance [a05-1239_1ex10d1.htm#Section3_23]

 

Section 3.24 [a05-1239_1ex10d1.htm#Section3_24]

Brokers [a05-1239_1ex10d1.htm#Section3_24]

 

Section 3.25 [a05-1239_1ex10d1.htm#Section3_25]

Certain Business Practices [a05-1239_1ex10d1.htm#Section3_25]

 

Section 3.26 [a05-1239_1ex10d1.htm#Section3_26]

Takeover Statutes [a05-1239_1ex10d1.htm#Section3_26]

 

Section 3.27 [a05-1239_1ex10d1.htm#Section3_27]

Material Acquisitions [a05-1239_1ex10d1.htm#Section3_27]

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND THE MERGER SUB
[a05-1239_1ex10d1.htm#ArticleIv]

 

Section 4.1 [a05-1239_1ex10d1.htm#Section4_1]

Organization [a05-1239_1ex10d1.htm#Section4_1]

 

Section 4.2 [a05-1239_1ex10d1.htm#Section4_2]

Authorization; Validity of Agreement; Necessary Action
[a05-1239_1ex10d1.htm#Section4_2]

 

Section 4.3 [a05-1239_1ex10d1.htm#Section4_3]

Consents and Approvals; No Violations [a05-1239_1ex10d1.htm#Section4_3]

 

Section 4.4 [a05-1239_1ex10d1.htm#Section4_4]

Brokers [a05-1239_1ex10d1.htm#Section4_4]

 

Section 4.5 [a05-1239_1ex10d1.htm#Section4_5]

Funds [a05-1239_1ex10d1.htm#Section4_5]

 

Section 4.6 [a05-1239_1ex10d1.htm#Section4_6]

Information Supplied [a05-1239_1ex10d1.htm#Section4_6]

 

ARTICLE V CONDUCT OF BUSINESS PENDING THE MERGER [a05-1239_1ex10d1.htm#ArticleV]

 

Section 5.1 [a05-1239_1ex10d1.htm#Section5_1]

Interim Operations of the Company [a05-1239_1ex10d1.htm#Section5_1]

 

Section 5.2 [a05-1239_1ex10d1.htm#Section5_2]

No Solicitation [a05-1239_1ex10d1.htm#Section5_2]

 

ARTICLE VI ADDITIONAL AGREEMENTS [a05-1239_1ex10d1.htm#ArticleVi]

 

Section 6.1 [a05-1239_1ex10d1.htm#Section6_1]

Proxy Statement [a05-1239_1ex10d1.htm#Section6_1]

 

Section 6.2 [a05-1239_1ex10d1.htm#Section6_2]

Meeting of Stockholders of the Company [a05-1239_1ex10d1.htm#Section6_2]

 

Section 6.3 [a05-1239_1ex10d1.htm#Section6_3]

Notification of Certain Matters [a05-1239_1ex10d1.htm#Section6_3]

 

Section 6.4 [a05-1239_1ex10d1.htm#Section6_4]

Access; Confidentiality [a05-1239_1ex10d1.htm#Section6_4]

 

Section 6.5 [a05-1239_1ex10d1.htm#Section6_5]

Publicity [a05-1239_1ex10d1.htm#Section6_5]

 

Section 6.6 [a05-1239_1ex10d1.htm#Section6_6]

Indemnification; Directors’ and Officers’ Insurance
[a05-1239_1ex10d1.htm#Section6_6]

 

Section 6.7 [a05-1239_1ex10d1.htm#Section6_7]

Reasonable Best Efforts [a05-1239_1ex10d1.htm#Section6_7]

 

Section 6.8 [a05-1239_1ex10d1.htm#Section6_8]

State Takeover Laws [a05-1239_1ex10d1.htm#Section6_8]

 

Section 6.9 [a05-1239_1ex10d1.htm#Section6_9]

Subsequent Financial Statements [a05-1239_1ex10d1.htm#Section6_9]

 

Section 6.10 [a05-1239_1ex10d1.htm#Section6_10]

Employee Matters [a05-1239_1ex10d1.htm#Section6_10]

 

ARTICLE VII CONDITIONS [a05-1239_1ex10d1.htm#ArticleVii]

 

Section 7.1 [a05-1239_1ex10d1.htm#Section7_1]

Conditions to Each Party’s Obligations to Effect the Merger
[a05-1239_1ex10d1.htm#Section7_1]

 

Section 7.2 [a05-1239_1ex10d1.htm#Section7_2]

Additional Conditions to the Obligations of Parent and Merger Sub
[a05-1239_1ex10d1.htm#Section7_2]

 

Section 7.3 [a05-1239_1ex10d1.htm#Section7_3]

Additional Conditions to the Obligations of the Company
[a05-1239_1ex10d1.htm#Section7_3]

 

ARTICLE VIII TERMINATION [a05-1239_1ex10d1.htm#ArticleViii]

 

Section 8.1 [a05-1239_1ex10d1.htm#Section8_1]

Termination [a05-1239_1ex10d1.htm#Section8_1]

 

Section 8.2 [a05-1239_1ex10d1.htm#Section8_2]

Effect of Termination; Termination Fees [a05-1239_1ex10d1.htm#Section8_2]

 

ARTICLE IX MISCELLANEOUS [a05-1239_1ex10d1.htm#ArticleIx]

 

Section 9.1 [a05-1239_1ex10d1.htm#Section9_1]

Amendment and Modification [a05-1239_1ex10d1.htm#Section9_1]

 

Section 9.2 [a05-1239_1ex10d1.htm#Section9_2]

Non-survival of Representations and Warranties [a05-1239_1ex10d1.htm#Section9_2]

 

Section 9.3 [a05-1239_1ex10d1.htm#Section9_3]

Expenses [a05-1239_1ex10d1.htm#Section9_3]

 

Section 9.4 [a05-1239_1ex10d1.htm#Section9_4]

Notices [a05-1239_1ex10d1.htm#Section9_4]

 

Section 9.5 [a05-1239_1ex10d1.htm#Section9_5]

Definitions; Interpretations [a05-1239_1ex10d1.htm#Section9_5]

 

Section 9.6 [a05-1239_1ex10d1.htm#Section9_6]

Counterparts [a05-1239_1ex10d1.htm#Section9_6]

 

Section 9.7 [a05-1239_1ex10d1.htm#Section9_7]

Entire Agreement [a05-1239_1ex10d1.htm#Section9_7]

 

Section 9.8 [a05-1239_1ex10d1.htm#Section9_8]

Severability [a05-1239_1ex10d1.htm#Section9_8]

 

Section 9.9 [a05-1239_1ex10d1.htm#Section9_9]

Specific Performance [a05-1239_1ex10d1.htm#Section9_9]

 

Section 9.10 [a05-1239_1ex10d1.htm#Section9_10]

Governing Law and Jurisdiction [a05-1239_1ex10d1.htm#Section9_10]

 

Section 9.11 [a05-1239_1ex10d1.htm#Section9_11]

Assignment [a05-1239_1ex10d1.htm#Section9_11]

 

 

--------------------------------------------------------------------------------


 

Section 9.12 [a05-1239_1ex10d1.htm#Section9_12]

Rules of Construction [a05-1239_1ex10d1.htm#Section9_12]

 

Section 9.13 [a05-1239_1ex10d1.htm#Section9_13]

No Waiver; Remedies Cumulative [a05-1239_1ex10d1.htm#Section9_13]

 

Section 9.14 [a05-1239_1ex10d1.htm#Section9_14]

Parties in Interest [a05-1239_1ex10d1.htm#Section9_14]

 

Section 9.15 [a05-1239_1ex10d1.htm#Section9_15]

Waiver of Jury Trial [a05-1239_1ex10d1.htm#Section9_15]

 

 

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated January 6, 2005, by
and among JPMorgan Chase Bank, National Association, a national banking
association (“Parent”), JPM Merger Sub Inc., a Delaware corporation and an
indirect wholly-owned subsidiary of Parent (the “Merger Sub”), and Vastera,
Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, Parent, Merger Sub and the Company intend to effect a merger of Merger
Sub with and into the Company (the “Merger”) in accordance with the terms and
conditions of this Agreement and Delaware General Corporation Law (the “DGCL”);

 

WHEREAS, the board of directors of the Company (the “Company Board of
Directors”) has unanimously determined that the consideration to be paid for
each issued and outstanding share of common stock, par value $0.01, of the
Company (the “Common Stock”) in the Merger is fair to the holders of such Common
Stock and has determined that the Merger upon the terms and subject to the
conditions set forth in this Agreement is advisable, fair to and in the best
interests of the holders of such Common Stock;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and inducement to Parent’s and the Merger Sub’s willingness to enter
into this Agreement, the stockholders of the Company listed on Exhibit A have
entered into Voting Agreements in the form attached hereto as Exhibit B (the
“Voting Agreements”); and

 

WHEREAS, the Company, Parent and the Merger Sub desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

THE MERGER

 

Section 1.1             The Merger.  Upon the terms and subject to the
conditions of this Agreement and the applicable provisions of the DGCL, at the
Effective Time, the Company and the Merger Sub shall consummate the Merger
pursuant to which (i) the Merger Sub shall be merged with and into the Company,
(ii) the separate corporate existence of the Merger Sub shall thereupon cease,
and (iii) the Company shall continue as the surviving corporation in the Merger
subject to the laws of the state of Delaware. The Company, in its capacity as
the corporation surviving in the Merger, is herein sometimes referred to as the
“Surviving Corporation.”

 

Section 1.2             Effective Time.  As promptly as possible on the Closing
Date, Parent, the Merger Sub and the Company shall cause a certificate of merger
(the “Certificate of Merger”) to be executed and filed with the Secretary of
State of the State of Delaware as provided in the DGCL and shall make all other
filings or recordings required under the DGCL to effectuate the Merger.  The
Merger shall become effective at the time of filing the Certificate of Merger
with the Secretary of State of the State of Delaware or such later time as is
agreed upon by the parties and specified in the Certificate of Merger (the date
and time the Merger becomes effective being referred to herein as the “Effective
Time.”)

 

Section 1.3             Closing.  The closing of the Merger (the “Closing”) will
take place at 10:00 a.m., Eastern Standard Time, on a date to be specified by
the parties, such date to be no later than the second business day after
satisfaction or waiver of all of the conditions set forth in Article VII or such
other date as the parties may agree (the “Closing Date”), at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, 1440 New York Avenue, N.W.,
Washington, DC  20005, or place as the parties shall agree.

 

Section 1.4             Effects of the Merger.  From and after the Effective
Time the Merger shall have the effects set forth in the DGCL.  Without limiting
the generality of the foregoing, and subject thereto and any other applicable
laws, at the Effective Time, all the properties, rights, privileges, powers and
franchises of the Company and the Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities, restrictions, disabilities and duties
of the Company and the Merger Sub shall become the debts, liabilities,
restrictions, disabilities and duties of the Surviving Corporation.

 

Section 1.5             Certificate of Incorporation and Bylaws.

 

(a)           The Certificate of Incorporation of the Company, as in effect
immediately prior to the Effective Time, shall be the Certificate of
Incorporation of the Surviving Corporation until thereafter amended in
accordance with applicable law and such certificate of incorporation, provided,
however, that at the Effective Time Article IV of the Certificate of
Incorporation of the Surviving Corporation shall be

 

2

--------------------------------------------------------------------------------


 

amended and restated in its entirety to read as follows: “The aggregate number
of shares that the Company shall have the authority to issue is one thousand
(1,000) shares of common stock, par value $0.01 per share.”

 

(b)           The Bylaws of the Merger Sub, as in effect immediately prior to
the Effective Time, shall be the Bylaws of the Surviving Corporation until
thereafter amended in accordance with applicable law, the Certificate of
Incorporation of the Surviving Corporation and such Bylaws.

 

Section 1.6             Directors and Officers of the Surviving Corporation.

 

(a)           The directors of the Merger Sub immediately prior to the Effective
Time shall, from and after the Effective Time, be the initial directors of the
Surviving Corporation, until their respective successors shall have been duly
elected or appointed and qualified, or until their earlier death, resignation or
removal in accordance with the Surviving Corporation’s Certificate of
Incorporation and Bylaws, or as otherwise provided by law.

 

(b)           The officers of the Company in office immediately prior to the
Effective Time shall, from and after the Effective Time, be the initial officers
of the Surviving Corporation until their respective successors shall have been
duly elected or appointed and qualified, or until their earlier death,
resignation or removal in accordance with the Surviving Corporation’s
Certificate of Incorporation and Bylaws, or as otherwise provided by law.

 

Section 1.7             Subsequent Actions.  If at any time after the Effective
Time the Surviving Corporation shall determine, in its sole discretion, or shall
be advised, that any deeds, bills of sale, assignments, assurances or any other
actions or things are necessary or desirable to vest, perfect or confirm of
record or otherwise in the Surviving Corporation its right, title or interest
in, to or under any of the rights, properties or assets of either of the Company
or the Merger Sub acquired or to be acquired by the Surviving Corporation as a
result of, or in connection with, the Merger or otherwise to carry out this
Agreement, then the officers and directors of the Surviving Corporation shall be
authorized to execute and deliver, in the name and on behalf of either the
Company or the Merger Sub, all such deeds, bills of sale, instruments of
conveyance, assignments and assurances and to take and do, in the name and on
behalf of each of such corporations or otherwise, all such other actions and
things as may be necessary or desirable to vest, perfect or confirm any and all
right, title or interest in, to and under such rights, properties or assets in
the Surviving Corporation or otherwise to carry out this Agreement.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

MERGER CONSIDERATION; CONVERSION OF SECURITIES

 

Section 2.1             Merger Consideration; Conversion of Capital Stock.  At
the Effective Time, by virtue of the Merger and without any action on the part
of the Parent, the Merger Sub, the Company or holders of any of the following
securities:

 

(a)           Each share of common stock of the Merger Sub, $0.01 par value, of
the Merger Sub issued and outstanding immediately prior to the Effective Time
shall be converted into and become one fully paid and nonassessable share of
common stock, par value $0.01, of the Surviving Corporation.

 

(b)           Each share of Common Stock issued and outstanding immediately
prior to the Effective Time (other than (i) Dissenting Shares and (ii) Common
Stock to be cancelled in accordance with Section 2.1(c)) shall be converted into
and represent the right to receive $3.00, payable to the holder thereof in cash,
without interest (the “Merger Consideration”).  From and after the Effective
Time, all such Common Stock shall no longer be outstanding and shall
automatically be cancelled and retired and shall cease to exist, and each holder
of a certificate, that immediately prior to the Effective Time, represented such
Common Stock (a “Certificate”) shall cease to have any rights with respect
thereto, except the right to receive the Merger Consideration therefor upon the
surrender of such Certificate in accordance with Section 2.2.

 

(c)           Each share of Common Stock which is held in the treasury of the
Company or any of the Company Subsidiaries and each share of Common Stock issued
and outstanding immediately prior to the Effective Time and owned by Parent, the
Merger Sub, any other direct or indirect wholly-owned Subsidiary of Parent, or
any direct or indirect wholly-owned Subsidiary of the Company, shall be
cancelled and retired and shall cease to exist, and no payment of consideration
shall be made in respect thereof.

 

Section 2.2             Payment of Shares in the Merger.

 

(a)           Prior to the Effective Time, Parent shall designate a bank or
trust company reasonably acceptable to the Company, and the Company agrees that
any affiliate of the Parent shall be acceptable, to act as paying agent (the
“Paying Agent”) for the payment of the Merger Consideration upon surrender of
the Certificates in accordance with this Article II.

 

(b)           Immediately prior to the Effective Time or sooner, Parent or the
Merger Sub shall deposit, or cause to be deposited, with the Paying Agent funds
in the amounts necessary to make the payments to which holders shall be entitled
pursuant to Section 2.1(b) upon surrender of the Certificates and payments
required to be made under Section 2.5(a).  Funds deposited by the Parent with
the Paying Agent shall be invested by the Paying Agent as directed by Parent, in
its sole discretion, pending

 

4

--------------------------------------------------------------------------------


 

payment thereof by the Paying Agent to the holders of the Common Stock. 
Earnings from such investments shall be the sole and exclusive property of
Parent and no part of such earnings shall accrue to the benefit of holders of
Common Stock.

 

(c)           Promptly after the Effective Time, the Paying Agent shall mail to
each holder of record of a Certificate whose Common Stock were converted
pursuant to Section 2.1 into the right to receive the Merger Consideration (i) a
letter of transmittal (which shall specify that delivery shall be effected, and
risk of loss and title to the Certificates shall pass, only upon proper delivery
of the Certificates to the Paying Agent and shall be in such form and have such
other provisions as Parent may reasonably specify) and (ii) instructions for
effecting the surrender of the Certificates in exchange for payment of the
Merger Consideration.  Upon surrender of a Certificate for cancellation to the
Paying Agent or to such other agent or agents as may be appointed by Parent,
together with such letter of transmittal, duly completed and validly executed
and such other documents as may reasonably be requested by the Paying Agent, the
holder of such Certificate shall be entitled to receive in exchange therefor the
Merger Consideration for each share of Common Stock formerly represented by such
Certificate and the Certificate so surrendered shall forthwith be cancelled.  No
interest shall be paid or accrue on the Merger Consideration.  If payment of the
Merger Consideration is to be made to a Person other than the Person in whose
name the surrendered Certificate is registered in the transfer records of the
Company, it shall be a condition precedent of payment that (x) the Certificate
so surrendered shall be properly endorsed or shall be otherwise in proper form
for transfer, and (y) the Person requesting such payment shall have paid any
transfer and other taxes required by reason of the payment of the Merger
Consideration to a Person other than the registered holder of the Certificate
surrendered or shall have established to the satisfaction of the Surviving
Corporation that such tax either has been paid or is not required to be paid. 
Until surrendered as contemplated by this Section 2.2, each Certificate (other
than Certificates representing Dissenting Shares and Certificates referred to in
Section 2.1(c)) shall be deemed at any time after the Effective Time to
represent only the right to receive the Merger Consideration in cash as
contemplated by Section 2.2, without interest thereon, less any required
applicable withholding of Taxes.

 

(d)           At the Effective Time, the stock transfer books of the Company
shall be closed and thereafter there shall be no further registration of
transfers of Common Stock on the records of the Company.  From and after the
Effective Time, the holders of Certificates evidencing ownership of Common Stock
outstanding immediately prior to the Effective Time shall cease to have any
rights with respect to such Common Stock, except as otherwise provided for
herein or by applicable law.  If, after the Effective Time, Certificates are
presented to the Surviving Corporation or Paying Agent, they shall be cancelled
and exchanged as provided in this Article II, subject to applicable law in the
case of Dissenting Shares.

 

(e)           Promptly following the date that is six (6) months after the
Effective Time, the Paying Agent shall deliver to Parent all cash made available
to the Paying Agent (including any interest received with respect thereto) and
documents in its

 

5

--------------------------------------------------------------------------------


 

possession relating to the Merger, and thereafter such holders shall be entitled
to look only to the Surviving Corporation (subject to applicable abandoned
property, escheat or other similar laws) only as general creditors thereof with
respect to the Merger Consideration payable upon due surrender of their
Certificates, without any interest thereon.  Notwithstanding the foregoing,
neither Parent, the Surviving Corporation nor the Paying Agent shall be liable
to any Person for Merger Consideration delivered to a public official pursuant
to any applicable abandoned property, escheat or similar law.  Any such portion
of the aggregate Merger Consideration remaining unclaimed by holders of Common
Stock immediately prior to such time as such amounts would otherwise escheat to
or become property of any Governmental Entity shall, to the extent permitted by
law, become the property of Parent free and clear of any and all claims or
interest of any Person previously entitled thereto.

 

Section 2.3             Tax Withholding.  Parent or the Paying Agent shall be
entitled to deduct and withhold from the Merger Consideration otherwise payable
pursuant to this Agreement to any holder of the Common Stock or Options such
amounts as Parent or the Paying Agent are required to deduct and withhold under
the Code, or any provision of state, local or foreign Tax law, with respect to
the making of such payment.  To the extent amounts are so withheld by Parent or
the Paying Agent, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the holder of the Common Stock or Options
in respect of whom such deduction and withholding was made by Parent or the
Paying Agent.

 

Section 2.4             Lost, Stolen or Destroyed Certificates.  If any
Certificate shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the Person claiming such Certificate to be lost,
stolen or destroyed and, if required by Parent or the Surviving Corporation, the
posting by such Person of a bond, in such reasonable amount as Parent or the
Surviving Corporation may direct, as indemnity against any claim that may be
made against it with respect to such Certificate, the Paying Agent shall pay, in
exchange for such lost, stolen or destroyed Certificate, the Merger
Consideration to be paid in respect of the Common Stock represented by such
Certificate, as contemplated by this Article II.

 

Section 2.5             Option Plans; ESPP.

 

(a)           Not later than immediately before the Effective Time, the Company
Board of Directors (or, if appropriate, any committee of the Company Board of
Directors administering the Option Plans), shall adopt such resolutions or take
such other actions as may be required to provide that, effective immediately
after the Effective Time: (i) each outstanding Option granted under the Option
Plans, whether or not then exercisable or vested, shall be cancelled solely in
consideration for the right to payment, if any, from the Merger Sub after the
Effective Time (to be paid by the Merger Sub as soon as practicable following
the Effective Time) of an amount in respect thereof, except as set forth on
Section 2.5(a) of the Company Disclosure, equal to the product of (I) the
excess, if any, of the Merger Consideration over the exercise price of each such
Option

 

6

--------------------------------------------------------------------------------


 

and (II) the number of shares of Common Stock subject thereto (such payments, if
any, to be net of applicable withholding and excise taxes); (ii) the Option
Plans shall terminate and all rights under any provision of any other plan,
program or arrangement providing for the issuance or grant of any other interest
in respect of the capital stock of the Company or any Company Subsidiary shall
be cancelled; and (iii) no Person shall have any right under the Option Plans or
any other plan, program, agreement or arrangement with respect to equity
securities of the Surviving Corporation or any Subsidiary thereof (except as
provided in the foregoing provisions of this Section 2.5), and the Company shall
make such other changes to the Option Plans as Parent and the Company may agree
are appropriate to give effect to the Merger.

 

(b)           As soon as practicable following the date of this Agreement, the
Company Board of Directors (or, if appropriate, any committee of the Company
Board of Directors administering the Company’s Employee Stock Purchase Plan (the
“ESPP”)), shall adopt such resolutions or take such other actions as may be
required to provide that with respect to the ESPP (i) participants may not
increase their payroll deductions or purchase elections from those in effect on
the date of this Agreement; (ii) no new offering period shall be commenced after
the date of this Agreement; (iii) each participant’s outstanding right to
purchase shares of Common Stock under the ESPP shall terminate on the day
immediately prior to the day on which the Effective Time occurs, provided that
all amounts allocated to each participant’s account under the ESPP as of such
date shall thereupon be used to purchase from the Company whole shares of Common
Stock at the applicable price determined under the terms of the ESPP for the
then outstanding offering periods using such date as the final purchase date for
each such offering period; and (iv) the ESPP shall terminate immediately
following such purchases of Common Stock.

 

(c)           Prior to the Effective Time, each of Parent and the Company shall
use its reasonable best efforts to cause any dispositions of Common Stock
(including derivative securities with respect to Common Stock) resulting from
the transactions contemplated by this Agreement by each individual who is
subject to the reporting requirements of Section 16(a) of the Exchange Act with
respect to the Company to be exempt under Rule 16b-3 promulgated under the
Exchange Act, such efforts to include all steps required be taken in accordance
with the No-Action Letter dated January 12, 1999, issued by the SEC to Skadden,
Arps, Slate, Meagher & Flom LLP.

 

(d)           For purposes of this Agreement, the following terms have the
meaning ascribed to them below:

 

(i)            “Option” means each outstanding employee or Director stock
option, stock equivalent right or right to acquire Common Stock granted under
the Option Plans.

 

7

--------------------------------------------------------------------------------


 

(ii)           “Option Plans” means the Company’s 1996 Stock Option Plan and its
2000 Stock Incentive Plan.

 

Section 2.6             Dissenting Shares.  Notwithstanding anything in this
Agreement to the contrary, shares of Common Stock which are issued and
outstanding immediately prior to the Effective Time and which are held by a
holder who did not vote such shares of Common Stock in favor of the Merger and
that is entitled to demand and properly demands appraisal of Common Stock
pursuant to, the relevant provisions of Section 262 of the DGCL (“Dissenting
Shares”) shall not be converted into a right to receive the Merger Consideration
unless and until the holder or holders thereof shall have failed to perfect or
shall have effectively withdrawn or lost their rights to appraisal under the
DGCL.  The holders of such Dissenting Shares shall be entitled only to such
rights as are granted by Section 262 of the DGCL.  At the Effective Time, all
Dissenting Shares shall no longer be outstanding and automatically shall be
cancelled and cease to exist, and except as otherwise provided by applicable law
each holder of Dissenting Shares shall cease to have any rights with respect to
such Dissenting Shares, other than such rights as are granted by Section 262 of
the DGCL.  Each holder of Dissenting Shares who becomes entitled to payment for
such shares pursuant to Section 262 of the DGCL shall receive payment therefor
from the Surviving Corporation in accordance with the DGCL, and any portion of
the Merger Consideration deposited with the Paying Agent to pay for such shares
shall be returned to Parent upon demand.  Notwithstanding the foregoing, if any
such holder of Dissenting Shares (i) shall have failed to establish such
holder’s entitlement to relief as a dissenting stockholder as provided in
Section 262 of the DGCL, (ii) shall have effectively withdrawn such holder’s
demand for relief as a dissenting stockholder with respect to such Dissenting
Shares or lost such holder’s right to relief as a dissenting stockholder and
payment for such holder’s Dissenting Shares under Section 262 of the DGCL, or
(iii) shall have failed to file a complaint with the appropriate court seeking
relief as to determination of the value of all Dissenting Shares within the time
provided in Section 262 of the DGCL, if applicable, such holder shall forfeit
the right to relief as a dissenting stockholder with respect to such Common
Stock, and each such Share shall be converted into the right to receive the
Merger Consideration without interest thereon, as provided in Section 2.1.  The
Company shall give Parent prompt written notice of any demands received by the
Company for relief as a dissenting stockholder, attempted withdrawals of such
demands and any other instruments served pursuant to the DGCL and received by
the Company relating to stockholders’ rights of appraisal.  Prior to the
Effective Time, Parent and Merger Sub shall have the right to direct all
negotiations and proceedings with respect to demands for appraisal under the
DGCL. The Company shall not, except with the prior written consent of Parent,
make any payment with respect to, or settle or offer to settle, any such demands
or agree to do any of the foregoing.

 

Section 2.7             Adjustment for Dilution.  In the event that the Company
changes the number of shares of Common Stock, or securities convertible or
exchangeable into or exercisable for shares of Common Stock, issued and
outstanding prior to the Effective Time as a result of a reclassification, stock
split (including a reverse

 

8

--------------------------------------------------------------------------------


 

stock split), stock dividend or distribution, recapitalization, merger,
subdivision, issuer tender or exchange offer, or other similar transaction
effected with the prior written consent of Parent, the Merger Consideration
shall be equitably adjusted to reflect such change.

 

ARTICLE III

 

REPRESENTATIONS AND
WARRANTIES OF THE COMPANY

 

In order to induce the Merger Sub and Parent to enter into this Agreement, the
Company hereby represents and warrants to Parent and the Merger Sub as follows:

 

Section 3.1             Organization.

 

(a)           The Company and each Subsidiary (as defined in Section 9.5) of the
Company (a “Company Subsidiary”) (i) is a corporation or other business
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, (ii) has full corporate
power and authority to carry on its business as it is now being conducted and to
own, lease and operate its properties and assets, and (iii) is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the property owned, leased or operated by it or the nature of the business
conducted by it makes such qualification or license necessary, except in the
cases of clause (iii), for those qualifications the absence of which would not,
individually or in the aggregate, have a Company Material Adverse Effect (as
defined in Section 9.5).  Each of the jurisdictions referred to in clause (iii)
in the preceding sentence is listed in Section 3.1(a) of the Company Disclosure
Schedule delivered to Parent concurrent with the execution hereof (the “Company
Disclosure Schedule”).

 

(b)           Section 3.1(b) of the Company Disclosure Schedule is a true and
complete list of all of the Company Subsidiaries, indicating the name of each
such entity, a brief description of the principal line or lines of business
conducted by each such entity and the jurisdiction of organization percentage
ownership interest of the Company and the Company Subsidiaries in each such
entity.  Other than with respect to the Company Subsidiaries, the Company does
not own, directly or indirectly, any capital stock or other equity securities of
any corporation, partnership, joint venture or other business association or
entity.  All such capital stock of the Company Subsidiaries has been duly
authorized, validly issued, fully paid and nonassessable and free of preemptive
rights, and there are no outstanding subscriptions, options, rights or
agreements of any kind relating to the issuance, sale or transfer of any capital
stock or other equity securities (or convertible into or exchangeable for,
securities having such rights) of any such Company Subsidiary to any Person
except the Company, and, except as set forth on Section 3.1(b) of the Company
Disclosure Schedule, each Company Subsidiary is wholly-owned by either the
Company or a Company Subsidiary, free and clear of all liens, charges, security
interests, options, claims, mortgages, pledges, or other

 

9

--------------------------------------------------------------------------------


 

encumbrances and restrictions of any nature whatsoever (“Encumbrances”) other
than such liens and pledges as required pursuant to the Loan and Security
Agreement, dated as of July 30, 2002, by and between Comerica Bank-California
and Hamilton, Inc., as amended by the First Amendment to Loan and Security
Agreement, dated as of August 16, 2002, and the Second Amendment to Loan and
Security Agreement, effective as of July 30, 2004 (the “Comerica Loan”).

 

(c)           The Company has delivered or made available in the Data Room to
Parent complete and correct copies of the Certificate of Incorporation and
Bylaws or equivalent governing instruments of the Company and each Company
Subsidiary, as is in effect on the date of this Agreement.  None of the Company
nor any of the Company Subsidiaries is in violation of any provision of its
Certificate of Incorporation or Bylaws or equivalent governing instruments.

 

(d)           The Company has delivered or made available in the Data Room the
minute books of the Company and the Company Subsidiaries to Parent prior to the
execution of this Agreement.  Except for the meetings, and the summary of all
material actions occurring at such meetings, set forth on Section 3.1(d) of the
Company Disclosure Schedule, the minute books of the Company and the Company
Subsidiaries contain accurate records of all meetings in all material respects
and accurately reflect all other material actions taken by the stockholders, the
board of directors, and all standing committees of the board of directors of the
applicable entities since January 1, 2001, except that such minute books do not
include minutes of meetings of the Strategic Transaction Committee of the
Company Board of Directors, which committee has no authority to adopt
resolutions or take any actions binding on the Company or any Company
Subsidiary.

 

Section 3.2             Capitalization.

 

(a)           The authorized capital stock of the Company consists of (i)
100,000,000 shares of Common Stock and (ii) 10,000,000 shares of preferred stock
of the Company, par value $0.01 (the “Preferred Stock”).  As of the close of
business on January 3, 2005, (a) 42,248,756 shares of Common Stock were issued
and outstanding; and (b) no shares of Preferred Stock were issued or outstanding
or reserved for future issuance under any agreement, arrangement or
understanding.  As of the date hereof, no Common Stock is issued and held in the
treasury of the Company and no Common Stock is held by any of the Company’s
Subsidiaries.  All of the outstanding shares of the Company’s capital stock are,
and all Common Stock which may be issued pursuant to the exercise of outstanding
Options, when issued in accordance with the terms thereof, will be, duly
authorized, validly issued, fully paid and non-assessable and not subject to any
pre-emptive or similar rights.

 

(b)           Section 3.2(b) of the Company Disclosure Schedule sets forth a
complete list of outstanding Options under the Option Plans as of January 3,
2005, showing the date of grant, the grantee, whether or not such Option is an
incentive stock

 

10

--------------------------------------------------------------------------------


 

option or a non-qualified stock option, the exercise price of each Option, and
the number of shares of Common Stock issuable upon exercise of each Option. 
16,765,981 shares of Common Stock are reserved for issuance pursuant to
outstanding Option Plans.  1,404,839 shares of Common Stock are reserved for
issuance pursuant to the ESPP.  All of the Options have been granted to
employees and Directors of the Company in the ordinary course of business.  The
only options granted by the Company are those existing under the Option Plans or
the ESPP.

 

(c)           There are no bonds, debentures, notes or other indebtedness having
the right to vote (or convertible into securities having such rights) on any
matters on which stockholders may vote (“Voting Debt”) of the Company or any
Company Subsidiary issued and outstanding.  Except as disclosed in this Section
3.2 or as set forth in Section 3.2(c) of the Company Disclosure Schedule, (i)
there are no shares of capital stock of the Company authorized, issued or
outstanding, (ii) there are no existing options, warrants, calls, pre-emptive
rights, subscriptions or other rights, agreements, arrangements or commitments
of any kind relating to the issued or unissued capital stock of the Company or
any Company Subsidiary obligating the Company or any Company Subsidiary to
issue, transfer or sell or cause to be issued, transferred or sold any shares of
capital stock or Voting Debt of, or other equity interest in, the Company or any
Company Subsidiary or securities convertible into or exchangeable for such
shares or equity interests, or obligating the Company or any Company Subsidiary
to grant, extend or enter into any such option, warrant, call, subscription or
other right, agreement, arrangement or commitment, and (iii) there are no
outstanding contractual obligations of the Company or any Company Subsidiary to
repurchase, redeem or otherwise acquire any Common Stock or the capital stock of
the Company or any Company Subsidiary or any affiliate of the Company or to
provide funds to make any investment (in the form of a loan, capital
contribution or otherwise) in any Company Subsidiary or any other entity.

 

Section 3.3             Authorization; Validity of Agreement; Company Action. 
The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the Merger and any other transactions
contemplated under this Agreement (the “Transactions”).  The execution, delivery
and performance by the Company of this Agreement and the consummation by it of
Transactions, have been duly and validly authorized by the Company Board of
Directors and no other corporate action on the part of the Company is necessary
(other than the approval of the Merger and this Agreement by an affirmative vote
of a majority of the outstanding shares of Common Stock (the “Company
Stockholder Approval”)) to authorize the execution and delivery by the Company
of this Agreement and the consummation of the Transactions.  This Agreement has
been duly and validly executed and delivered by the Company and, assuming due
and valid authorization, execution and delivery of this Agreement by Parent and
the Merger Sub, constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except that such
enforceability (a) may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors’ rights
generally and (b) is subject to general principles of equity.

 

11

--------------------------------------------------------------------------------


 

Section 3.4             Board Approvals.  The Company Board of Directors, at a
meeting duly called and held, has unanimously (i) determined that this Agreement
and the Transactions contemplated hereby, including the Merger, are fair to and
in the best interests of the stockholders of the Company, (ii) approved this
Agreement and the transactions contemplated hereby, including the Merger, and
(iii) resolved to recommend that the stockholders of the Company approve this
Agreement and the Merger, and none of the aforesaid actions by the Company Board
of Directors, has been amended, rescinded or modified.

 

Section 3.5             Required Vote.  The Company Stockholder Approval is the
only vote of the holders of any class or series of the Company’s capital stock
necessary or required to approve the Merger.

 

Section 3.6             Consents and Approvals; No Violations.  The execution,
delivery or performance of this Agreement by the Company, the consummation by
the Company of the Transactions and compliance by the Company with any of the
provisions of this Agreement do not and will not:

 

(a)           conflict with or result in any breach of any provision of the
Certificate of Incorporation or Bylaws of the Company or the equivalent
organizational documents of any Company Subsidiary;

 

(b)           subject to making the filings or obtaining the authorizations,
consents, approvals and reviews set forth in Section 3.6(c) conflict with or
violate any federal, state, foreign or other law, statute, constitution,
principle of common law, resolution, ordinance, order, judgment, injunction,
decree, rule, regulation or ruling by any court, arbitral tribunal,
administrative agency or commission or other governmental or other regulatory
authority or agency, foreign or domestic (a “Governmental Entity”)  applicable
to the Company or any of the Company Subsidiaries or by which the Company or any
of the Company Subsidiaries or any of their respective properties is bound or
affected;

 

(c)           require any registration or filing by the Company, any Company
Subsidiary or any of their affiliates with, or require any action, permit,
authorization, consent, approval of or review by, any third party or any
Governmental Entity other than (i) such filings as may be required under the
DGCL in connection with the Merger, (ii) filings, permits, authorizations,
consents and approvals as may be required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) and in respect of
comparable provisions under applicable pre-merger notification laws or
regulations of foreign jurisdictions, (iii) the filing with the Securities and
Exchange Commission (the “SEC”) of a Proxy Statement and such other filings
under and compliance with applicable requirements of the Securities Exchange Act
of 1934, as amended (together with the rules and regulations thereunder the
“Exchange Act”) as may be required in connection with this Agreement, and (iv)
consents or

 

12

--------------------------------------------------------------------------------


 

approvals of any Governmental Entity or third party set forth on Section 3.6(c)
of the Company Disclosure Schedule; or

 

(d)           except as set forth on Section 3.6(d) of the Company Disclosure
Schedule, violate or result in the violation of, conflict with or result in a
breach of any provisions of, constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, result in
the termination of, accelerate the performance required by or result in a
cancellation or a right of termination or acceleration, result in the loss of a
material benefit under or result in the creation of any Encumbrance upon the
capital stock of any of the Company or any Company Subsidiary or any of its or
their properties or assets under any note, bond, mortgage, indenture, guarantee,
lease, license, agreement, contract, understanding or other instrument or
obligation (a “Contract”) to which the Company or any Company Subsidiary is a
party or by which any of them or any of their respective properties or assets
may be bound;

 

(e)           except in the case of clauses (b), (c) or (d) where any failure to
obtain such consents,  approvals, or notices or where such violations,
conflicts, breaches or defaults would not, individually or in the aggregate,
have a Company Material Adverse Effect.

 

Section 3.7             Company SEC Documents, Financial Statements and
Sarbanes-Oxley Compliance.

 

(a)           The Company has filed with the SEC all forms, reports, schedules,
statements and other documents (including exhibits and all other information
incorporated by reference) required to be filed by the Company since January 1,
2002 under the Exchange Act or the Securities Act of 1933, as amended (together
with the rules and regulations promulgated thereunder, the “Securities Act”)
(the “Company SEC Documents”).  As of their respective dates, the Company SEC
Documents, including any financial statements or schedules included in the
Company SEC Documents, as finally amended through the date hereof (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading, and (ii) were prepared and timely filed in accordance with, and
complied, in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as the case may be.  None of the Company
Subsidiaries is required to file any forms, reports or other documents with the
SEC.  The Company has delivered or made available to Parent in the Data Room
complete and correct copies of any correspondence with, and inquiries from, the
SEC since December 31, 2001.

 

(b)           All of the audited consolidated financial statements and unaudited
consolidated interim financial statements of the Company included in any Company
SEC Documents (the “Financial Statements”) (i) have been prepared from, are in
accordance with, and accurately reflect, in all material respects, the books and
records of the Company and the Company Subsidiaries, (ii) at the time filed
complied in all

 

13

--------------------------------------------------------------------------------


 

material respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto, (iii) have been prepared
in accordance with United States generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto and except, in the case of the unaudited
interim statements, as may be permitted under Form 10-Q of the Exchange Act),
and (iv) fairly present, in all material respects, the consolidated financial
position of the Company and the Company Subsidiaries as of the respective dates
thereof and the consolidated results of operations and cash flows (subject, in
the case of unaudited interim financial statements, to normal year-end
adjustments) of the Company and the Company Subsidiaries for the periods
referred to therein.  The reserves reflected in the Financial Statements are
adequate, appropriate and reasonable and have been calculated in a consistent
manner in accordance with GAAP.

 

(c)           The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that:  (i) transactions are executed
in accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.

 

(d)           The revenues and accounts receivable recorded in the books and
records of the Company and the Company Subsidiaries and reflected in the
Financial Statements filed prior to the date hereof comply, and the Financial
Statements filed after the date hereof shall comply, with the principles of
revenue recognition set forth in SFAS No. 48 (Revenue Recognition When Right of
Return Exists), AICPA SOP No. 97-2 (Software Revenue Recognition) and SEC Staff
Accounting Bulletin No. 101 (Revenue Recognition in Financial Statements).

 

(e)           Except as set forth on Section 3.7(e) of the Company Disclosure
Schedule, all accounts receivable of the Company, reflected in its audited
consolidated balance sheet of the Company included in the Company SEC Documents
for the year ended December 31, 2003 and in the Company SEC Documents filed
after the date hereof, are collectible in the ordinary course of the Company’s
business consistent with past practice, net of any reserves shown on such
balance sheets, and arose from valid transactions in the ordinary course of
business consistent with past practice with unrelated third parties.  Except as
set forth on Section 3.7(e) of the Company Disclosure Schedule, or for any
waivers or cancellations permitted by, or consented to by the Parent, pursuant
to Section 5.1(b)(xi), the Company has received no notice or other indication
that any of the Company’s accounts receivable will not be collectible in full,
net of any reserves shown on such balance sheet.  The amounts carried for
doubtful accounts and allowances disclosed in the Financial Statements filed
prior to the date hereof are, and such amounts disclosed in the Financial
Statements filed after the date hereof shall be,

 

14

--------------------------------------------------------------------------------


 

sufficient in the good faith estimation of the Company management to provide for
any losses which may be sustained on realization of the receivables.

 

(f)            The Company has implemented “disclosure controls and procedures”
(as defined in Rules 13a-15(e) and 15d of the Exchange Act) and such controls
and procedures are designed to ensure that all material information concerning
the Company and the Company Subsidiaries is made known on a timely basis to the
individuals responsible for the preparation of the Company’s filings with the
SEC and other public disclosure documents.  Each required form, report and
document containing financial statements that has been filed with or submitted
to the SEC since July 31, 2002, was accompanied by the certifications required
to be filed or submitted by the Company’s chief executive officer and chief
financial officer pursuant to the Sarbanes-Oxley Act of 2002 and the SEC rules
and regulations promulgated thereunder, and at the time of filing or submission
of each such certification, such certification was true, accurate and complete,
and complied with the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder.

 

(g)           Except as indicated on Section 3.7(g) of the Company Disclosure
Schedule, since December 31, 2001, neither the Company nor any Company
Subsidiary nor, to the Company’s Knowledge, any Director, officer, employee,
auditor, accountant or representative of the Company or any Company Subsidiary
has received or otherwise had or obtained Knowledge of any complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any Company Subsidiary or their respective internal accounting
controls, including any complaint, allegation, assertion or claim that the
Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices.  No attorney representing the Company or any Company
Subsidiary, whether or not employed by the Company or any Company Subsidiary,
has reported “evidence of a material violation” (as defined in 17 CFR Part 205)
to the Company Board of Directors or any committee thereof or to any Director or
officer of the Company.

 

Section 3.8             Absence of Certain Changes.  Except as contemplated by
this Agreement and except as set forth in Section 3.8 of the Company Disclosure
Schedule or disclosed in the Company SEC Documents filed prior to the date
hereof, since December 31, 2003, each of the Company and the Company
Subsidiaries has conducted its respective business only in the ordinary course
of business consistent with past practice, has not suffered any Company Material
Adverse Effect and, to the Company’s Knowledge, no fact or condition exists
which would have, or insofar as reasonably can be foreseen could have, a Company
Material Adverse Effect, and has not, through the date of this Agreement with
respect to the following clauses (i) through (xvi):

 

(i)            declared, paid or set aside for payment any dividend or other
distribution in respect of its capital stock or redeemed, purchased or otherwise
acquired, directly or indirectly, any

 

15

--------------------------------------------------------------------------------


 

shares of capital stock or other securities of the Company or any Company
Subsidiary;

 

(ii)           split, combined or reclassified any of the Company’s capital
stock;

 

(iii)          issued or sold any stocks, notes, bonds or other securities
issued by the Company or any Company Subsidiary;

 

(iv)          settled any litigation for amounts in excess of $100,000 in the
aggregate;

 

(v)           made any revaluation of any of its assets, including writing off
the value of any inventory or notes;

 

(vi)          sold, transferred, or otherwise disposed of any of its properties
or assets, except in the ordinary course of business consistent with past
practice and not exceeding $100,000 individually or $250,000 in the aggregate;

 

(vii)         acquired any assets except in the ordinary course of business
consistent with past practice and not exceeding $300,000 individually or
$1,200,000 in the aggregate;

 

(viii)        disposed of or permitted to lapse any material Company IP rights;

 

(ix)           (A) sold, transferred or licensed to any Person any material
Company IP rights other than pursuant to nonexclusive licenses entered into in
the ordinary course of business consistent with past practice; or (B) extended,
amended or modified in any material respect any of the material Company IP
rights;

 

(x)            (A) entered into, adopted, amended or increased the benefits
payable under any employment, deferred compensation, severance, retirement or
other similar plan, program or agreement with or covering any consultant,
Director, officer or employee, other than in the case of employees below the
director level in the ordinary course of business consistent with past practice,
(B) granted or paid any severance or termination pay, bonus, commission,
perquisite (such as company car allowances and club memberships) or stay bonus
to any consultant, Director, officer or employees, other than (1) pursuant to
the commission programs specified on Section 3.8(x) of the Company Disclosure
Schedule or (2) in the case of employees below the director level, such grants
or payments made in the ordinary course of business consistent with past
practice, (C) adopted or amended (except to the extent

 

16

--------------------------------------------------------------------------------


 

required by applicable law or as contemplated by this Agreement) any employee
benefit plan, program or agreement, (D) changed the wages of or other
compensation or benefits payable or to become payable to any consultant,
Director, officer or employee (including changes pursuant to any severance,
retirement savings, or retirement plans, programs or agreements), other than in
the case of employees below the director level changes in compensation made in
the ordinary course of business consistent with past practice, (E) except as
contemplated by this Agreement, taken any action to accelerate, amend or change
the period of vesting or exercisability of options or restricted stock, or
reprice options granted under any employee, consultant, Director or other stock
plans or authorize cash payments in exchange for any options granted under any
of such plans, or (F) made any loans to any officers, Directors, employees, or
consultants or made any change in borrowing or lending arrangements for or on
behalf of any of such Persons pursuant to an employee benefit plan, program or
agreement or otherwise;

 

(xi)           (i) made any change in any method of accounting, method of
accounting principles or practice except as required by concurrent changes in
GAAP; (ii) made any Tax election or changed any Tax election already made; (iii)
amended any Tax Return; (iv)  entered into any closing agreement; (v) settled or
compromised any claim or assessment relating to Taxes;  or (vi) consented to any
claim or assessment relating to Taxes or any waiver of the statute of
limitations for any such claim or assessment;

 

(xii)          incurred any material liability (absolute or contingent), except
for current liabilities and obligations incurred in the ordinary course of
business consistent with past practice;

 

(xiii)         received any communication from Nasdaq with respect to delisting
the shares of Common Stock;

 

(xiv)        waived or cancelled any claim, debt, right, account receivable or
trade account involving amounts in excess of $25,000 individually or $100,000 in
the aggregate;

 

(xv)         suffered any damage, destruction or similar loss to any tangible or
intangible property of any nature or description in excess of $25,000 whether or
not covered by insurance; or

 

(xvi)        except as contemplated by this Agreement, agreed, whether in
writing or otherwise, to take any action described in this Section.

 

17

--------------------------------------------------------------------------------


 

Section 3.9             No Undisclosed Liabilities.  Except (a) as and to the
extent disclosed or reserved against on the audited consolidated balance sheet
(including the notes and schedules thereto) of the Company as of December 31,
2003 or consolidated balance sheet of the Company as of September 30, 2004
included in the Company SEC Documents filed prior to the date of this Agreement,
(b) as incurred after September 30, 2004 in the ordinary course of business
consistent with past practice, or (c) as set forth in Section 3.9 of the Company
Disclosure Schedule neither the Company nor any Company Subsidiary has any
material liabilities or obligations of any nature, (whether absolute, accrued,
contingent or otherwise).

 

Section 3.10           Litigation.  The Company SEC Documents filed prior to the
date of this Agreement or Section 3.10 of the Company Disclosure Schedule
reflect, as of the date of this Agreement, each action, suit, claim, charge,
inquiry, investigation, notice of violation, demand letter, proceeding, or
hearing, including, without limitation, arbitration proceeding or alternative
dispute resolution proceeding, or investigation pending, or, to the Knowledge of
the Company, threatened by or before any Governmental Entity against the
Company, any Company Subsidiary, any of the Company’s properties or any of the
Company’s officers or Directors (in their capacities as such) or seeking to
restrain, enjoin, alter or delay the consummation of the Merger or the
Transactions.  Except as disclosed in the Company SEC Documents filed prior to
the date of this Agreement or set forth in Section 3.10 of the Company
Disclosure Schedule, there is no action, suit, claim, charge, inquiry,
investigation, notice of violation, demand letter, proceeding, or hearing,
including, without limitation, arbitration proceeding or alternative dispute
resolution proceeding, or investigation pending, or, to the Knowledge of the
Company, threatened by or before any Governmental Entity against the Company,
any Company Subsidiary, any of the Company’s properties or any of the Company’s
officers or Directors (in their capacities as such), if decided adversely to the
Company or any Company Subsidiary, that has had or could reasonably be expected
to have a material adverse impact on the Company and the Company Subsidiaries
taken as a whole.  There is no judgment, decree or order against the Company,
any Company Subsidiary or any of the Company’s officers or Directors (in their
capacities as such) that would, individually or in the aggregate, have or would
reasonably be expected to have a Company Material Adverse Effect.  There is no
litigation, claim or suit that the Company or any Company Subsidiary has pending
against other parties except instituted in the ordinary course of business and
as to which the claim of the Company or the Company Subsidiary does not exceed
$50,000 individually and $200,000 in the aggregate.

 

Section 3.11           Employee Benefit Plans; ERISA.

 

(a)           Section 3.11(a) of the Company Disclosure Schedule contains a true
and complete list of each employment, bonus, deferred compensation, incentive
compensation, stock purchase, stock option, severance or termination pay,
hospitalization or other medical, life or other insurance, supplemental
unemployment benefits, profit-sharing, pension, or retirement plan, program,
agreement or arrangement, and each other employee benefit plan, program,
agreement (including but not limited to

 

18

--------------------------------------------------------------------------------


 

employment agreements) or arrangement (collectively, the “Benefit Plans”)
currently maintained or contributed to or required to be contributed to by (i)
the Company, (ii) any Company Subsidiary, or (iii) any trade or business,
whether or not incorporated (an “ERISA Affiliate”), that together with the
Company or any Company Subsidiary would be deemed a “single employer” within the
meaning of section 4001 of the Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations promulgated thereunder (“ERISA”), for
the benefit of any current or former employee or Director of the Company or any
Company Subsidiary.

 

(b)           With respect to each of the Benefit Plans, the Company has
delivered or made available in the Data Room to Parent complete copies of each
of the following documents: (i) the Benefit Plan (including all amendments
thereto); (ii) the annual report and actuarial report, if required under ERISA
or the Code, for the last three plan years ending prior to the date hereof;
(iii) the most recent Summary Plan Description, together with each Summary of
Material Modifications, if required under ERISA; (iv) if the Benefit Plan is
funded through a trust or any third party funding vehicle, the trust or other
funding agreement (including all amendments thereto) and the latest financial
statements with respect to the reporting period ended most recently preceding
the date thereof; (v) all contracts with respect to which the Company, any
Company Subsidiary or any ERISA Affiliate may have any liability, including
insurance contracts, investment management agreements, subscription and
participation agreements and record keeping agreements; and (vi) the most recent
determination letter received from the Internal Revenue Service with respect to
each Benefit Plan that is intended to be qualified under Section 401(a) of the
Code.

 

(c)           Neither the Company, any Company Subsidiary, nor any ERISA
Affiliate maintains or contributes to or ever maintained was required to
contribute to (i) any plan or arrangement that is or was subject to Title IV of
ERISA or Section 412 of the Code, or (ii) any plan or arrangement that is or was
a multiemployer plan within the meaning of Section 3(40) or 4001(a)(3) of ERISA.

 

(d)           Each Benefit Plan intended to be “qualified” within the meaning of
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service as to its qualification and, to the Company’s
Knowledge, no event has occurred that could reasonably be expected to result in
disqualification of such Benefit Plan.

 

(e)           Each of the Benefit Plans has been operated and administered in
all material respects in accordance with its terms and in all material respects
in accordance with applicable laws, including ERISA and the Code.

 

(f)            Except as set forth on Section 3.11(f) of the Company Disclosure
Schedule, the consummation of the transactions contemplated by this Agreement
will not (i) entitle any current or former employee or Director of the Company
or any Company Subsidiary to severance pay, unemployment compensation or

 

19

--------------------------------------------------------------------------------


 

any other payment, (ii) accelerate the time of payment or vesting, or increase
the amount of compensation due any such current or former employee or Director,
or (iii) result in any prohibited transaction described in Section 406 of ERISA
or Section 4975 of the Code for which an exemption is not available.

 

(g)           With respect to each Benefit Plan that is funded wholly or
partially through an insurance policy, neither the Company nor any Company
Subsidiary has any current liability under any such insurance policy in the
nature of a retroactive rate adjustment, loss sharing arrangement or other
actual or contingent liability arising wholly or partially out of events
occurring prior to the Closing.

 

(h)           There are no pending or, to the Company’s Knowledge, threatened
claims by or on behalf of any of the Benefit Plans, by any employee or
beneficiary covered under any Benefit Plan or otherwise involving any Benefit
Plan (other than routine claims for benefits).

 

(i)            Neither the Company, any Company Subsidiary, ERISA Affiliate, any
Benefit Plan, any trust created thereunder, nor any trustee or administrator
thereof has engaged in a transaction in connection that could reasonably be
expected to give rise to a civil liability under either Section 409 of ERISA or
section 502(i) of ERISA or a tax imposed pursuant to Section 4975 or 4976 of the
Code.

 

(j)            Except as contemplated by this Agreement, neither the Company nor
any Company Subsidiary has any formal plan or commitment, whether legally
binding or not, to create any additional Benefit Plan or modify or change any
existing Benefit Plan that would affect any employee or terminated employee of
the Company or any Company Subsidiary.

 

(k)           Except as set forth on Section 3.11(k)(i) of the Company
Disclosure Schedule, neither the Company nor any Company Subsidiary is a party
to any agreement, contract or arrangement that could result, separately or in
the aggregate, in the payment of any “excess parachute payments” within the
meaning of Section 280G of the Code or in respect of which a deduction has been
or could be disallowed pursuant to Section 162(m) of the Code.  Except as set
forth on Section 3.11(k)(ii) of the Company Disclosure Schedule, no current or
former employee or Director of the Company or any Company Subsidiary is entitled
to receive any additional payment from the Company or any Company Subsidiary or
the Surviving Corporation by reason of the excise tax required by Section
4999(a) of the Code being imposed on such Person by reason of the transactions
contemplated by this Agreement.

 

(l)            Except as set forth on Section 3.11(l) of the Company Disclosure
Schedule, no “leased employees,” as that term is defined in Section 414(n) of
the Code, perform services for the Company, any Company Subsidiary or any ERISA
Affiliate.  Except as set forth on Section 3.11(l) of the Company Disclosure
Schedule, neither the Company, any Company Subsidiary or any ERISA Affiliate has
used the

 

20

--------------------------------------------------------------------------------


 

services or workers provided by third party contract labor suppliers, temporary
employees, such “leased employees,” or individuals who have provided services as
independent contractors to an extent that would reasonably be expected to result
in the disqualification of any Benefit Plan or the imposition of penalties or
excise taxes with respect to any Plan by the Internal Revenue Service, the
Department of Labor, or any other Governmental Entity.

 

(m)          Neither the Company, any Company Subsidiary nor any ERISA Affiliate
is a party to any agreement or understanding, whether written or unwritten, with
the Internal Revenue Service, the Department of Labor or the Pension Benefit
Guaranty Corporation.

 

(n)           Except as contemplated by this Agreement with respect to matters
addressed in Section 2.5 hereof, no representations or communications, oral or
written, with respect to the participation, eligibility for benefits, vesting,
benefit accrual or coverage under any Benefit Plan have been made to employees,
Directors or agents (or any of their representatives or beneficiaries) of the
Company, any Company Subsidiary or any ERISA Affiliate that are not in
accordance with the terms and conditions of the Benefit Plans.

 

(o)           Except as set forth on Section 3.11(o) of the Company Disclosure
Schedule, no Benefit Plan provides benefits, including without limitation death
or medical benefits (whether or not insured), with respect to current or former
employees or Directors of the Company or any Company Subsidiary beyond their
retirement or other termination of service, other than (i) coverage mandated
solely by applicable law, (ii) death benefits or retirement benefits under any
“employee pension benefit plan” (as defined in section 3(2) of ERISA), (iii)
deferred compensation benefits accrued as liabilities on the books of the
Company or a Company Subsidiary, or (iv) benefits the full costs of which are
borne by the current or former employee or Director or his or her beneficiary. 
Except as set forth on Section 3.11(o) of the Company Disclosure Schedule, the
Company has no retiree medical benefits.

 

(p)           With respect to each of Benefit Plan, the provisions of Section
4980B(f) of the Code, Section 601 et seq. of ERISA, and any similar local law
have been complied with in all material respects.

 

(q)           With respect to each Benefit Plan established or maintained
outside of the United States of America primarily for the benefit of employees
of the Company or any Company Subsidiary residing outside the United States of
America (a “Foreign Benefit Plan”):  (i) except as set forth on Section
3.11(q)(i) of the Company Disclosure Schedule, all employer and employee
contributions to each Foreign Benefit Plan required by law or by the terms of
such Foreign Benefit Plan have been made, or, if applicable, accrued, in
accordance with normal accounting practices; (ii) the fair market value of the
assets of each funded Foreign Benefit Plan, the liability of each insurer for
any Foreign Benefit Plan funded through insurance or the book reserve
established for

 

21

--------------------------------------------------------------------------------


 

any Foreign Benefit Plan, together with any accrued contributions, is sufficient
to procure or provide for the accrued benefit obligations with respect to all
current and former participants in such plan according to the actuarial
assumptions and valuations most recently used to determine employer
contributions to such Foreign Benefit Plan and no transaction contemplated by
this Agreement shall cause such assets or insurance obligations to be less than
such benefit obligations; and (iii) each Foreign Benefit Plan required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities.

 

(r)            No present or former employee of the Company or any of its
subsidiaries has a vested right to any “welfare benefits” (as defined in ERISA)
under any Benefit Plan.

 

Section 3.12           Taxes.

 

(a)           The Company and all Company Subsidiaries have duly filed (or there
have been filed on their behalf) with the appropriate Tax Authorities all Tax
Returns required to be filed by them; all such Tax Returns are true, correct and
complete in all material respects; and the Company and each of the Company
Subsidiaries have, within the time and in the manner prescribed by law, paid in
full (or there has been paid on their behalf), all Taxes that are due and
payable from them.  All information with respect to Taxes made available in the
Data Room to Parent is true, correct and complete in all material respects.

 

(b)           There are no liens for Taxes upon any property or assets of the
Company or any Company Subsidiary thereof, except for liens for Taxes not yet
due.

 

(c)           No federal, state, local or foreign Audits are pending with regard
to any material Taxes or Tax Returns of the Company or any Company Subsidiary
and to the best Knowledge of the Company and the Company Subsidiaries no such
Audit is threatened.

 

(d)           The federal income Tax Returns of the Company and the Company
Subsidiaries have never been audited by the applicable Tax Authorities (or the
applicable statutes of limitation for the assessment of Taxes for such periods
have expired).

 

(e)           Neither the Company nor any Company Subsidiary is a party to, or
is bound by, or has any obligation under, any agreement, arrangement or
understanding providing for the allocation, indemnification, or sharing of
Taxes.

 

(f)            Neither the Company nor any Company Subsidiary has been a member
of any “affiliated group” (as defined in section 1504(a) of the Code) other than
the affiliated group of which Company is the “parent” and is not subject to
Treas. Reg. 1.1502-6 (or any similar provision under foreign, state, or local
law) for any period other than in connection with the affiliated group of which
the Company is the “parent”.

 

22

--------------------------------------------------------------------------------


 

(g)           Neither the Company nor any Company Subsidiary is or has been a
United States real property holding corporation (as defined in section 897(c)(2)
of the Code) during the applicable period specified in section 897(c)(1)(A)(ii)
of the Code.

 

(h)           The Company and each Company Subsidiary has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, member or other third
party.

 

(i)            Neither the Company nor any Company Subsidiary has received
notice of any claim made by an authority in a jurisdiction where it does not
file Tax Returns that it is or may be subject to taxation by that jurisdiction.

 

(j)            Neither the Company nor any Company Subsidiary has waived any
statutory period of limitations for the assessment of any Tax or agreed to any
extension of time with respect to a Tax assessment or deficiency, in each case,
which is currently outstanding, nor is any request to so waive or extend
currently outstanding.

 

(k)           All accrued and unpaid Taxes of the Company and the Company
Subsidiaries as of September 30, 2004, do not exceed the reserve for Taxes shown
on the consolidated balance sheet of the Company as of September 30, 2004.

 

(l)            For purposes of this Agreement, the following terms have the
definition given below:

 

(i)            “Audit” means any audit, assessment, or other examination
relating to Taxes by any Tax Authority or any judicial or administrative
proceedings relating to Taxes.

 

(ii)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(iii)          “Tax” or “Taxes” means all federal, state, local, and foreign
taxes, and other fees, duties, levies, customs, tariffs, imposts, obligations,
charges and assessments of a similar nature (whether imposed directly or through
withholding), including any interest, additions to tax, or penalties applicable
thereto, imposed by any Tax Authority.

 

(iv)          “Tax Authority” means the Internal Revenue Service and any other
domestic or foreign governmental authority responsible for the administration of
any Taxes.

 

(v)           “Tax Returns” mean all federal, state, local, and foreign Tax
returns, declarations, statements, reports, schedules,

 

23

--------------------------------------------------------------------------------


 

forms, and information returns with respect to any tax and any amendments,
attachments and supplements thereto.

 

Section 3.13           Contracts.

 

(a)           Except for the Contracts set forth on Section 3.13(a) of the
Company Disclosure Schedule, as of the date of this Agreement the Company and
each Company Subsidiary is not a party to or bound by any of the following
Contracts:

 

(i)            any loan and credit agreement, revolving credit agreement,
security agreement, guarantee, note, agreement evidencing any lien, conditional
sales agreement, factoring agreement, leasing agreement, sale and leaseback and
synthetic lease agreement, or title retention agreement;

 

(ii)           any Contract which is reasonably expected to entail an
expenditure, or collection of revenue, in excess of $100,000 other than
contracts with customers entered into after the date hereof consistent with past
practice on customary terms and conditions;

 

(iii)          any joint venture, partnership or similar Contract providing for
the sharing of profits, losses, costs or liabilities by the Company or Company
Subsidiary with any Person;

 

(iv)          any Contract providing for any future payments that is
conditioned, in whole or in part, on a change of control of Company or any
Company Subsidiary;

 

(v)           any Contract involving hedging and similar arrangements;

 

(vi)          any Contract with Persons with whom the Company or any Company
Subsidiary is not dealing at arm’s length;

 

(vii)         (A) any lease for real property under which the Company or any
Company Subsidiary is the lessor or lessee, and (B) any lease for personal
property under which the Company or any Company Subsidiary is the lessor or
lessee involving the payment of more than $100,000 per year;

 

(viii)        any Contract with a consultant, independent contractor or
sub-contractor involving the payment of more than $50,000 per year other than
those entered into after the date hereof consistent with Section 5.1;

 

24

--------------------------------------------------------------------------------


 

(ix)           any employment contract which may not be immediately terminated
without penalty (or any augmentation or acceleration of benefits) other than
mandatory notice periods under law or specified notice periods (which do not
exceed two weeks) in the employment contracts;

 

(x)            any Contract in settlement of pending or threatened litigation
(A) entered into since January 1, 2003, other than settlements of employment and
similar disputes in the ordinary course of business in an aggregate amount less
than $50,000, or (B) which has any obligations outstanding as of the date
hereof;

 

(xi)           any Contract pursuant to which a third party manufactures or
processes products for either the Company or any Company Subsidiary, or performs
material services for customers of either of the Company or any Company
Subsidiary;

 

(xii)          any Contract with an Affiliate;

 

(xiii)         any reseller Contract involving more than $200,000 per year; or

 

(xiv)        any Contract in the nature of a shareholder agreement, voting
agreement, registration rights agreement or other similar agreement.

 

(b)           Each Contract listed on Section 3.13(a) of the Company Disclosure
Schedule, each Contract entered into after the date hereof with the consent of
the Parent pursuant to Section 5.1 and each Contract related to matters referred
to on Section 5.1 of the Company Disclosure Schedule (collectively, the
“Material Contracts”), each Contract with either a customer or supplier listed
on Section 3.13(c) of the Company Disclosure Schedule or each Contract entered
into with any such customer or supplier after the date hereof (collectively, the
“Customer Contracts”), and each Contract listed on Section 3.13(d) of the
Company Disclosure Schedule is, and with respect to Contracts entered into after
the date hereof, shall be, a legal, valid and binding agreement of the Company
or the applicable Company Subsidiaries, and to the Company’s Knowledge, of the
other party or parties thereto in accordance with its terms, and is in full
force and effect.  None of the Company, any Company Subsidiary, or, to the
Knowledge of the Company, the other parties thereto (x) is in breach of or
default under (and no event has occurred that with notice or the lapse of time,
or both, would constitute a breach, default or violation) any Customer Contract
other than such breaches that are immaterial in nature and amount and in the
aggregate do not have a Company Material Adverse Effect or (y) is in material
breach of or material default under (and no event has occurred that with notice
or the lapse of time, or both, would constitute a material breach, material
default or material violation) any Material Contract or the Contracts listed on
Section 3.13(d)

 

25

--------------------------------------------------------------------------------


 

of the Company Disclosure Schedule.  Through the date of this Agreement, neither
the Company nor any Company Subsidiary has received any notice (written or oral)
of cancellation or termination of, or any expression or indication of an
intention or desire to cancel or terminate, any Material Contract or Customer
Contract.  Except as set forth on Section 3.13(b) of the Company Disclosure
Schedule, as of the date hereof, with respect to any Material Contract or
Customer Contract which by its terms will terminate as of a certain date unless
renewed or unless an option to extend such Material Contract or Customer
Contract is exercised, neither the Company nor any of the Company Subsidiaries
has received any notice (written or oral), or otherwise has any Knowledge, that
any such Material Contract or Customer Contract will not be so renewed or that
any such extension option will not be exercised.  The Company has delivered or
made available in the Data Room to Parent complete and correct copies of the
Material Contracts and the Customer Contracts.

 

(c)           The documents and information delivered or made available in the
Data Room by the Company to Parent with respect to relationships and volumes of
business done with the significant suppliers and customers of the Company or any
of the Company Subsidiaries are accurate and complete in all material respects. 
Section 3.13(c) of the Company Disclosure Schedule is a true and complete list
of (i) the 20 largest suppliers of the Company for the nine months’ period ended
September 30, 2004, (ii) all customers of the Company and the Company
Subsidiaries as of December 31, 2004, and (iii) the revenue generated from each
of the Company’s customers referred to in clause (ii) above for the nine months’
period ended September 30, 2004.  Through the date of this Agreement, except as
set forth on Section 3.13(b) or (c) of the Company Disclosure Schedule, since
January 1, 2003, neither the Company nor any Company Subsidiary has received any
written notices of termination or written threats of termination, or any other
indication of any intention to terminate or not renew, from any of the 10
largest suppliers or the 25 largest customers of the Company and the Company
Subsidiaries taken as a whole.  To the Knowledge of the Company, as of the date
of this Agreement, no event has occurred or failed to occur which would entitle
any such supplier or customer to terminate its business relationship with the
Company and the Company Subsidiaries or to change the financial terms of its
business relationship in a material way except such changes as are specified by
the terms of the Contract between the Company or Company Subsidiary and any such
supplier or customer.

 

(d)           Neither the Company nor any Company Subsidiary is a party to or
otherwise bound by (i) except as set forth in Section 3.13(d) of the Company
Disclosure Schedule, any agreement containing covenants purporting to limit the
freedom of the Company or any Company Subsidiary to compete in any line of
business or sell, supply or distribute any service or product, in each case, in
any geographic area or to hire any individual or group of individuals, (ii) any
agreement that, after the Effective Time, would have the effect of limiting in
any material respect the freedom of Parent or any of its Subsidiaries (other
than the Company and any Company Subsidiary) to compete in any line of business
or sell, supply or distribute any product or service, in each case, in any
geographic area or to hire any individual or group of individuals, or (iii) any

 

26

--------------------------------------------------------------------------------


 

acquisition agreement containing “earn-out” or other contingent payment
obligations that could result in payments by the Company or any Company
Subsidiary after the date hereof in aggregate amounts, with respect to a
particular agreement, in excess of $50,000.

 

Section 3.14           Real and Personal Property.

 

(a)           None of the Company nor any Company Subsidiary owns any real
property in fee simple.  Section 3.14(a) of the Company Disclosure Schedule sets
forth a true and complete list of all real property leased to the Company or any
Company Subsidiary (the “Leased Real Property”), and there is no other real
property owned, leased or occupied by the Company or any of the Company
Subsidiaries.

 

(b)           A complete and accurate copy of each lease under which the Company
or any Company Subsidiary is lessee of any of the Leased Real Property,
including amendments thereto, has been made available in the Data Room to Parent
and all such leases are listed on Section 3.14(b) of the Company Disclosure
Schedule.  To the Knowledge of the Company, the Company or any applicable
Company Subsidiary possesses and quietly enjoys all of the Leased Real Property.

 

(c)           With respect to the Leased Real Property, the Company or a Company
Subsidiary has an adequate leasehold, license or similar interest in each of the
Leased Real Properties free and clear of all Encumbrances, except Permitted
Encumbrances or as listed on Section 3.14 (c) of the Company Disclosure
Schedule.

 

(d)           Except as disclosed in Section 3.14(d) of the Company Disclosure
Schedule, the Company is not a party to any lease, assignment or similar
arrangement under which the Company is a lessor, assignor or otherwise makes
available for use by any third party any portion of its owned real property or
Leased Real Property.

 

(e)           Section 3.14(e) of the Company Disclosure Schedule sets forth a
complete list as of the date specified thereon of (i) all equipment, machinery,
motor vehicles, plants and other tangible Personal property owned by the Company
or any Company Subsidiary, and (ii) all equipment, machinery, motor vehicles,
plants and other tangible personal property leased by the Company or any Company
Subsidiary involving the payment of more than $100,000 per year.  Each of the
Company and the Company Subsidiaries has good and marketable title, free and
clear of all Encumbrances (except (i) liens for current Taxes not yet due, (ii)
Encumbrances incurred in the ordinary course of business consistent with past
practice which individually and in the aggregate are not material in nature or
amount and do not impair the use of such Personal property in the operation of
the Company’s business, and (iii) such Encumbrances as required pursuant to the
Comerica Loan (such Encumbrances in clauses (i) through (iii) being referred to
as “Permitted Encumbrances”)), to the personal property reflected on the
Company’s Financial Statements for the fiscal year ended December 31, 2003 as
being owned by the Company, other than properties and assets that have been sold
or otherwise disposed of either (i) in the ordinary course of business since
December 31, 2003 and

 

27

--------------------------------------------------------------------------------


 

prior to the date hereof or (ii) after the date hereof consistent with Section
5.1.  The Company and the Company Subsidiaries own, or hold under valid leases
or licenses, all personal property, plants, machinery and equipment reasonably
necessary for the conduct of the business of the Company and the Company
Subsidiaries as it is being conducted on the date hereof.  The Company’s and the
Company Subsidiaries’ equipment has been reasonably maintained and is in good
condition and repair, reasonable wear and tear excepted.

 

Section 3.15           Potential Conflict of Interest.

 

(a)           Except as set forth in the Company SEC Documents filed prior to
the date hereof since January 1, 2002, there have been no transactions,
agreements, arrangements or understandings between the Company or any Company
Subsidiary, on the one hand, and their respective affiliates, on the other hand,
that would be required to be disclosed under Item 404 of Regulation S-K under
the Securities Act (except for amounts due as normal salaries and bonuses and as
reimbursement of ordinary expenses).

 

(b)           No Senior Management Personnel owns, directly or indirectly, any
interest in (excepting not more than one percent (1%) stock holdings for
investment purposes in securities of publicly-held and traded companies) or is
an officer, director, employee or consultant of any Person which is a
competitor, lessor, lessee, customer or supplier of the Company.  Except as set
forth in the Company SEC Documents filed prior to the date hereof, no officer or
Director of the Company or any of Company Subsidiary (i) owns, directly or
indirectly, in whole or in part, any Company IP rights or any other Intellectual
Property rights that are necessary for the business of the Company or any
Company Subsidiary, (ii) has asserted any claim, charge, action or cause of
action against the Company or any Company Subsidiary, except for immaterial
claims for accrued vacation pay, accrued benefits under any Benefit Plans and
similar matters and agreements existing on the date hereof, and the Company has
no Knowledge of any basis for such claims, charges, actions or causes of action,
(iii) to the Company’s Knowledge has made, on behalf of the Company or any
Company Subsidiary, any payment or commitment to pay any commission, fee or
other amount to, or to purchase or obtain or otherwise contract to purchase or
obtain any goods or services from, any other Person of which any officer or
Director of the Company or any Company Subsidiary, or, a relative of any of the
foregoing, is a partner or stockholder (except stock holdings solely for
investment purposes in securities of publicly held and traded companies), or
(iv) owes any money to the Company or any Company Subsidiary except for
reimbursement of expenses or advances made in the ordinary course of business
consistent with the Company’s policies for expense reimbursement and advances.

 

(c)           The Company has not, in violation of the Exchange Act, directly or
indirectly, including through a Company Subsidiary, extended or maintained
credit, arranged for the extension of credit, or renewed an extension of credit,
in the form of a personal loan to or for any Director or executive officer of
the Company.

 

28

--------------------------------------------------------------------------------


 

Section 3.16           Intellectual Property.

 

(a)           Section 3.16(a) of the Company Disclosure Schedule sets forth a
true and complete list of the Registered Company IP as of the date hereof.  The
Company or a Company Subsidiary is listed in the records of the appropriate
agency as the sole owner of record for each item of Registered Company IP listed
in Section 3.16(a) of the Company Disclosure Schedule.  The Registered Company
IP that is currently being used in the business and operations of the Company
and the Company Subsidiaries is subsisting, in full force and effect, has not
been cancelled, expired or been abandoned, has not been used, maintained,
enforced or failed to be used, maintained or enforced in a manner that would
result in the abandonment, cancellation or unenforceability of any Registered
Company IP.

 

(b)           Section 3.16(b) of the Company Disclosure Schedule sets forth a
true and complete list of Company Software as of the date hereof that is
material to the business and operations of the Company and the Company
Subsidiaries as presently conducted.  Except as set forth on Section 3.16(b) of
the Company Disclosure Schedule, no source code for the Company Software has
been delivered, licensed, or made available by the Company or any Company
Subsidiary to a third party.  The Company Software is free of any material
defects or deficiencies.  No Company Software has been the subject of any recall
or similar action that has had or could be reasonably expected to have, a
material adverse impact on the Company and the Company Subsidiaries taken as a
whole; and to the Knowledge of the Company, no event has occurred, and no
condition or circumstance exists, that could reasonably be expected to (with or
without notice or lapse of time) directly or indirectly give rise to or serve as
a basis for any such recall, litigation, or similar action.  No Company Software
incorporates or is used in conjunction with Open Source Materials.

 

(c)           Section 3.16(c) of the Company Disclosure Schedule sets forth a
true and complete list of all Outbound License Agreements in existence as of the
date of this Agreement that are material to the business and operations of the
Company and the Company Subsidiaries as presently conducted, other than end user
license agreements for the Company Software.  Each Outbound License Agreement
that is material to the business and operations of the Company and the Company
Subsidiaries as presently conducted is valid and binding on all the parties
thereto and constitutes an enforceable obligation of the Company or the Company
Subsidiary party thereto in accordance with its terms.  The Company and the
Company Subsidiaries are in compliance with, and have not breached, violated or
committed a default under (and no event has occurred that with notice or the
lapse of time, or both, would constitute a breach, default or violation of) any
term of, any such Outbound License Agreements.  All other parties to such
Outbound License Agreements are in compliance with, and have not breached,
violated or committed a default under (and no event has occurred that with
notice or the lapse of time, or both, would constitute a breach, default or
violation of) any term of, any such Outbound License Agreements.  No Outbound
License Agreement grants any third party exclusive rights or rights to
sublicense to or under any material

 

29

--------------------------------------------------------------------------------


 

Company IP rights.  Other than pursuant to the end user license agreements for
the Company Software, the Company has not undertaken any indemnification
obligations relating to infringement or violation of any third party
Intellectual Property rights.

 

(d)           Section 3.16(d) of the Company Disclosure Schedule sets forth a
true and complete list of all Inbound License Agreements in existence as of the
date of this Agreement that are material to the business and operations of the
Company and the Company Subsidiaries as presently conducted.  Each Inbound
License Agreement that is material to the business and operations of the Company
and the Company Subsidiaries as presently conducted is valid and binding on all
parties thereto and constitutes an enforceable obligation of the Company or the
Company Subsidiary party thereto in accordance with its terms.  The Company and
Company Subsidiaries are in compliance with, and have not breached, violated or
committed a default under (and no event has occurred that with notice or the
lapse of time, or both, would constitute a breach, default or violation of) any
term of, any such Inbound License Agreements.  All other parties to such Inbound
License Agreements are in compliance with, and have not breached, violated or
committed a default under (and no event has occurred that with notice or the
lapse of time, or both, would constitute a breach, default or violation of) any
term of, any such Inbound License Agreements.

 

(e)           The Company or a Company Subsidiary (i) solely owns all right,
title and interest in and to the Company IP and (ii) has the valid and
enforceable right to use all third party Intellectual Property used by the
Company or any Company Subsidiary, in each case free and clear of all
Encumbrances, except for Permitted Encumbrances.  The Company has no Knowledge
of any facts that may prejudice the validity or enforceability of the Company IP
rights.

 

(f)            There are no claims or suits pending or, to the Knowledge of the
Company, threatened:  (i) alleging that the use of the Company IP, or the
conduct of the Company’s or any Company Subsidiary’s business as currently
conducted or planned to be conducted, infringes upon or violates any
Intellectual Property rights of any third party (either directly or indirectly),
or (ii) challenging the ownership, use, validity, or enforceability of any
Company IP rights that, in each case or in the aggregate, if decided adversely
to the Company or any Company Subsidiary, has had or could reasonably be
expected to have a material adverse impact on the Company and the Company
Subsidiaries taken as a whole, and to the Company’s Knowledge, there is no
reasonable basis to allege any of the foregoing.  Section 3.16(f) of the Company
Disclosure Schedule lists all U.S. and foreign Patents of a third party for
which:  (A) the Company or any Company Subsidiary has obtained written opinion
of counsel, or (B) the Company or any Company Subsidiary has received written
notice of infringement or license offer.  The Company or a Company Subsidiary
has the sole and exclusive right to bring a claim or suit for past, present, and
future infringement or violation of the Company IP rights.  The Company and the
Company Subsidiaries have not brought or threatened to bring any such claim or
suit that remains unresolved other than those brought with the consent of the
Parent pursuant to Section 5.1.

 

30

--------------------------------------------------------------------------------


 

(g)           All of the Company IP was developed, without infringing or
violating any third party Intellectual Property rights, by (1) employees of the
Company or a Company Subsidiary within the scope of their employment, (2) third
parties as “works-made-for-hire,” as that term is defined under Section 101 of
Title 17 of the United States Code (17 U.S.C. § 101), pursuant to valid written
agreements, or (3) independent contractors who have assigned their rights in
such Company IP to the Company or a Company Subsidiary pursuant to written
agreements.

 

(h)           All Senior Management Personnel and employees at the director
level and above, and substantially all other employees (and to the Knowledge of
the Company, all former employees and officers) of the Company and of each
Company Subsidiary have executed a proprietary rights and confidentiality
agreement or a similar agreement.  To the Knowledge of the Company, no current
or former employees are in violation of his or her respective proprietary rights
and confidentiality agreements with the Company or a Company Subsidiary.

 

(i)            All Senior Management Personnel and employees at the director
level and above, and substantially all other employees of the Company and of
each Company Subsidiary and other parties having access to any Trade Secrets
related to the business of the Company or any Company Subsidiary as currently
conducted or contemplated to be conducted have executed written nondisclosure
agreements with the Company or a Company Subsidiary to protect the Company’s or
the Company Subsidiary’s proprietary interests in and to such Trade Secrets.  No
Trade Secret related to the business of the Company or any Company Subsidiary as
currently conducted or contemplated to be conducted has been disclosed or
authorized to be disclosed to any third party other than pursuant to a
non-disclosure agreement, and no party to any such nondisclosure agreement is in
breach thereof.

 

(j)            The consummation of the Merger will not result in (i) the loss or
impairment of the Company IP rights or any Intellectual Property rights licensed
to the Company or any Company Subsidiary, (ii) a breach, default or violation of
any term of, or the triggering of any termination or acceleration right under,
any Inbound License Agreement or Outbound License Agreement, (iii) the providing
or making available of source code for any Company Software to a third party,
(iv) the granting to any third party of rights in Company IP greater than the
rights granted therein by Company or any Company Subsidiary prior to
consummation of the Merger, or (v) Company or any Company Subsidiary being
obligated to pay any royalties or other amounts to any party in excess of the
amounts payable by Company or any Company Subsidiary prior to consummation of
the Merger.

 

(k)           No current or former stockholder, Director, officer or employee of
the Company or any Company Subsidiary (or any of their respective predecessors
in interest) has or will have, after giving effect to the Merger, any legal or
equitable right, title, or interest in or to, directly or indirectly, in whole
or in part, any of the Company IP.

 

31

--------------------------------------------------------------------------------


 

(l)            For purposes of this Agreement, the following terms have the
meaning ascribed to them below:

 

(i)            “Company IP” means all Intellectual Property owned, singly or
jointly, by the Company or any Company Subsidiary.

 

(ii)           “Company Software” means all Computer Software that the Company
or any Company Subsidiary sells, leases, or licenses, or is planning to sell,
lease, or license to a third party.

 

(iii)          “Computer Software” means all computer programs (including all
source code and object code), databases, compilations and data, and all
documentation related to any of the foregoing.

 

(iv)          “Copyrights” means all copyrights, whether registered or
unregistered, including without limitation moral rights and rights of
attribution and integrity, copyrights in Computer Software and in the content
contained on any Web site, and registrations and applications for any of the
foregoing, and rights to sue for infringement thereof.

 

(v)           “Inbound License Agreements” means all Contracts (whether written
or oral, including consent to use agreements and covenants not to sue but
excluding licenses for software applications that are generally available on
nondiscriminatory pricing terms and have an acquisition cost of $10,000 or less)
to which the Company or any Company Subsidiary is a party or otherwise bound,
under which the Company or any Company Subsidiary is granted any Intellectual
Property rights.

 

(vi)          “Intellectual Property” means Patents, Copyrights, Trade Secrets,
Trademarks, domain names, inventions, processes, formulae, algorithms, models,
plans, methodologies, theories, ideas, techniques, discoveries, disclosures,
drawings, records, any other intellectual property recognized worldwide and any
other intangibles of a like nature.

 

(vii)         “Open Source Materials” means all Computer Software or other
material that is distributed as “free software”, “open source software” or under
a similar licensing or reseller model.

 

(viii)        “Outbound License Agreement” means all Contracts (whether written
or oral, including consent to use agreements and covenants not to sue) to which
the Company or any Company

 

32

--------------------------------------------------------------------------------


 

Subsidiary is a party or otherwise bound, under which the Company or any Company
Subsidiary has granted or is otherwise bound to grant any Intellectual Property
rights.

 

(ix)           “Patents” means patents and patent applications (including,
without limitation, all provisionals, divisionals, continuations,
continuations-in-part, reissues, renewals, extensions, and reexaminations),
utility models, design registrations, certificates of invention and other
governmental grants for the protection of inventions or industrial design
anywhere in the world, and rights to sue for infringement thereof.

 

(x)            “Registered Company IP” means all: (i) Patents and Patent
applications, (ii) registered Copyrights and Copyright applications, (iii)
registered Trademarks and Trademark applications, (iv) domain names, and (v) any
other intellectual property registered under the laws of any jurisdiction and
applications for registration thereof, in which the Company or any Company
Subsidiary has an ownership interest.

 

(xi)           “Trademarks” means any trademarks, service marks, trade names,
designs, logos, emblems, signs, insignia, slogans, other designations of source
or origin and general intangibles of like nature, together with the goodwill of
the business symbolized by any of the foregoing, registrations and applications
relating to any of the foregoing, and rights to sue for infringement thereof.

 

(xii)          “Trade Secrets” means all information, including a formula,
pattern, compilation, program, device, method, technique, or process, that:  (i)
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by, the
public, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy, and rights to sue for infringement
thereof.

 

Section 3.17           Labor Matters.

 

(a)           Except as set forth in Section 3.17(a) of the Company Disclosure
Schedule, neither the Company or any of the Company Subsidiaries is party to, or
bound by, any labor agreement, collective bargaining agreement, work rules or
practices, or any other labor-related agreement or arrangement with any labor
union, labor organization or works council; there are no labor agreements,
collective bargaining agreements, work rules or practices, or any other
labor-related agreements or arrangements that pertain to any of the employees of
the Company or any of the Company Subsidiaries; and no employees of the Company
or any of the Company

 

33

--------------------------------------------------------------------------------


 

Subsidiaries are represented by any labor organization with respect to their
employment with the Company or any of the Company Subsidiaries.

 

(b)           Except as set forth in Section 3.17(b) of the Company Disclosure
Schedule, no labor union, labor organization, works council, or group of
employees of the Company or any of the Company Subsidiaries has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or threatened in writing to be brought or filed with the
National Labor Relations Board or any other labor relations tribunal or
authority.  To the Knowledge of the Company, there are no labor union organizing
activities occurring with respect to any employees of the Company or its
Subsidiaries.

 

(c)           Except as set forth in Section 3.17(c) of the Company Disclosure
Schedule, from January 1, 2001, there has been no actual or, to the Knowledge of
the Company, threatened material arbitrations, labor or employee grievances,
labor or employee disputes, strikes, lockouts, labor or employee slowdowns or
work stoppages against or affecting the Company or any of the Company
Subsidiaries.

 

(d)           Except as set forth in Section 3.17(d) of the Company Disclosure
Schedule, neither the Company nor any of the Company Subsidiaries, nor any of
their respective employees, agents or representatives have committed any
material unfair labor practice as defined in the National Labor Relations Act.

 

(e)           Except as set forth in Section 3.17(e) of the Company Disclosure
Schedule, neither the Company nor any of the Company Subsidiaries are delinquent
in payments to any employees or former employees for any services or amounts
required to be reimbursed or otherwise paid.

 

(f)            Except as set forth in Section 3.17(f) of the Company Disclosure
Schedule, neither the Company nor any of the Company Subsidiaries has received
(i) notice of any unfair labor practice charge or complaint pending or
threatened before the National Labor Relations Board or any other Governmental
Entity against it, (ii) notice of any charge or complaint with respect to or
relating to it pending before the Equal Employment Opportunity Commission or any
other Governmental Entity responsible for the prevention of unlawful employment
practices, (iii) notice of the intent of any Governmental Entity responsible for
the enforcement of labor, employment, wages and hours of work, child labor,
immigration, or occupational safety and health laws to conduct an investigation
with respect to or relating to it or notice that such investigation is in
progress, or (iv) notice of any complaint, lawsuit or other proceeding pending
or threatened in any forum by or on behalf of any present or former employee of
such entity, any applicant for employment or classes of the foregoing, alleging
breach of any express or implied contract of employment, the breach of any
applicable law governing employment or the termination thereof, or other
discriminatory, wrongful or tortuous conduct in connection with the employment
relationship.

 

34

--------------------------------------------------------------------------------


 

(g)           Except as set forth in Section 3.17(g) of the Company Disclosure
Schedule, each of the Company and the Company Subsidiaries are and have been in
compliance in all material respects with all notice and other requirements under
the Workers’ Adjustment and Retraining Notification Act and any similar foreign,
state or local law relating to plant closings and layoffs.

 

(h)           Except as set forth in Section 3.17(h) of the Company Disclosure
Schedule, to the Company’s Knowledge, no employee of the Company or any of the
Company Subsidiaries is in any respect in violation of any term of any
employment agreement, nondisclosure agreement, common law nondisclosure
obligation, fiduciary duty, noncompetition agreement, restrictive covenant or
other obligation to a former employer of any such employee relating (i) to the
right of any such employee to be employed by the Company or any Company
Subsidiary or (ii) to the Knowledge or use of Trade Secrets or proprietary
information.

 

(i)            Except as set forth in Section 3.17(i) of the Company Disclosure
Schedule, the execution of this Agreement and the consummation of the
Transactions contemplated by this Agreement will not result in any breach or
other violation of any collective bargaining agreement, employment agreement,
consulting agreement or any other labor-related agreement to which the Company
or any of the Company Subsidiaries is a party.

 

Section 3.18           Compliance with Laws; Company Permits.

 

(a)           Except as set forth in Section 3.18(a) of the Company Disclosure
Schedule, the Company and the Company Subsidiaries have complied (i) in all
material respects with all laws, judgments, decrees, orders, writs and
injunctions and (ii) in all respects with all material rules, regulations and
ordinances, in each case of all Governmental Entities applicable to the Company
and the Company Subsidiaries.

 

(b)           Each of the Company and the Company Subsidiaries is in possession
of all franchises, grants, authorizations, establishment registrations, product
listings, licenses, permits, easements, variances, exceptions, consents,
certificates, identification and registration numbers, approvals and orders of
any Governmental Entity necessary for the Company and the Company Subsidiaries
to own, lease and operate their properties and assets as presently operated, or
to offer or perform their services or to develop, produce, store, distribute and
market their products or to otherwise carry on their business as it is now being
conducted (collectively, the “Company Permits”), other than those the failure to
hold would not result in a Company Material Adverse Effect.  Section 3.18(b)(i)
of the Company Disclosure Schedule contains a true and complete list of all such
Company Permits as of the date of this Agreement.  All Company Permits are in
full force and effect and the Company and the Company Subsidiaries are in
compliance in all materials respects with the terms of such Company Permits. 
Except as would not have a Company Material Adverse Effect, no suspension or
cancellation of a Company Permit is pending, nor to the Knowledge of the
Company, is any suspension or cancellation

 

35

--------------------------------------------------------------------------------


 

threatened.  Except as set forth on Section 3.18(b)(ii) of the Company
Disclosure Schedule, no such Company Permits will terminate or be cancelable as
a result of the Transactions, including the Merger.  Section 3.18(b)(iii) of the
Company Disclosure Schedule sets forth, as of the date of this Agreement, all
actions, proceedings, investigations or surveys pending or, to the Knowledge of
the Company, threatened against the Company or any Company Subsidiary that could
reasonably be expected to result in the suspension or cancellation of any
Company Permit.  The Company has delivered or made available to Parent copies of
all Company Permits and all material correspondence which bears on compliance by
the Company and the Company Subsidiaries with the Company Permits since January
1, 2003.

 

Section 3.19           Warranties.  In each agreement for Company Software that
is expected to entail the collection of revenue of $100,000 or more per annum or
in the aggregate, except as set forth on Section 3.19 of the Company Disclosure
Schedule, neither the Company nor any Company Subsidiary has provided any
warranties with respect to the Company Software other than stating that for no
more than 120 days from installation of the Company Software (a) the Company
Software will, under normal use and operation, perform substantially in
accordance with its documentation, and (b) the media on which the Company
Software is provided will be free of defects in materials and workmanship under
normal use.  The sole and exclusive remedy for a breach of the media warranty
described in the previous sentence under the terms of each such agreement is for
the Company or a Company Subsidiary to replace the defective media.  In each
agreement for Company Software, neither the Company nor any Company Subsidiary
has failed to limit its liability under each agreement with such customer for
Company Software (i) to exclude consequential and punitive damages, and (ii) to
the amount of fees paid pursuant to the agreement (except in the case of
indemnification claims).

 

Section 3.20           Environmental Matters.

 

(a)           The Company and the Company Subsidiaries are in compliance in all
material respects with Environmental Laws.

 

(b)           Since January 1, 2000 neither the Company nor any Company
Subsidiary has received any communication or notice, whether from a Governmental
Entity or otherwise, alleging any violation of or noncompliance with any
Environmental Laws by the Company or any Company Subsidiary or for which any of
them is responsible, and there is no pending or, to the Company’s Knowledge,
threatened Environmental Claim.

 

(c)           To the Company’s Knowledge, there are no past or present facts or
circumstances that are reasonably likely to form the basis of any Environmental
Claim against the Company or any Company Subsidiary or against any Person or
entity whose liability for any Environmental Claim the Company or such Company
Subsidiary have retained or assumed either contractually or by operation of law.

 

36

--------------------------------------------------------------------------------


 

(d)           The Company has delivered or made available in the Data Room to
Parent all assessments, reports, data, results of investigations or audits, or
other information that is in the possession of, or reasonably available to the
Company relating to environmental matters at, or the environmental condition of,
the real property owned by the Company.

 

(e)           For purpose of this Agreement, the following terms have the
definitions ascribed below:

 

(i)            “Environmental Claim” means any claim, action, investigation or
notice by any Person or entity alleging potential liability for investigatory,
cleanup or governmental response costs, or natural resources or property
damages, or Personal injuries, attorneys’ fees or penalties relating to (i) the
presence, or release into the environment, of any Materials of Environmental
Concern at any location owned or operated by the Company or any Company
Subsidiary, now or in the past, or (ii) any violation, or alleged violation, of
any Environmental Law.

 

(ii)           “Environmental Laws” means all federal, state, local and foreign
laws and regulations relating to pollution or protection or preservation of
human health or the environment, including, without limitation, laws and
regulations relating to Materials of Environmental Concern, or otherwise
relating to the generation, storage, containment (whether above ground or
underground), disposal, transport or handling of Materials of Environmental
Concern, or the preservation of the environment or mitigation of adverse effects
thereon.

 

(iii)          “Materials of Environmental Concerns” means (a) any petrochemical
or petroleum products, radioactive materials, asbestos in any form that is or
could become friable, urea formaldehyde foam insulation, transformers or other
equipment that contain dielectric fluid containing polychlorinated biphenyls,
and radon gas; (b) any chemicals, materials or substances defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “restricted hazardous materials,” “extremely hazardous substances,”
“toxic substances,” “contaminants” or “pollutants” or words of similar meaning
and regulatory effect; or (c) any other chemical, material or substance,
exposure to which is prohibited, limited, or regulated by any applicable
Environmental Law.

 

Section 3.21           Information in the Proxy Statement.  The proxy or
information statement or similar materials to be delivered to the Company’s
stockholders in connection with the Merger (the “Proxy Statement”), at the time
filed with the SEC, at the date mailed to the Company’s stockholders and at the
time of the Company

 

37

--------------------------------------------------------------------------------


 

Stockholder Meeting, will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading, except that no representation is made by the
Company with respect to statements made therein based on information supplied in
writing by Parent or the Merger Sub expressly for inclusion in the Proxy
Statement.  The Proxy Statement will comply in all material respects with the
provisions of the Exchange Act.

 

Section 3.22           Opinion of Financial Advisor.  The Company has received
the written opinion of Thomas Weisel Partners, (“Thomas Weisel Partners”) the
Company’s financial advisor, dated as of the date of this Agreement, to the
effect that, as of the date of this Agreement, the Merger Consideration is fair
to the Company’s stockholders from a financial point of view.  The Company has
been authorized by Thomas Weisel Partners to permit the inclusion of such
opinion in its entirety in the Proxy Statement, provided that Thomas Weisel
Partners shall have the right to review and approve in advance of filing the
form and content of such opinion and any reference thereto contained in the
Proxy Statement (such approval not to be unreasonably withheld).

 

Section 3.23           Insurance.  The Company and the Company Subsidiaries are
insured against such risks and in amounts and with coverage customarily carried
by Persons conducting business or owning assets similar to the Company and the
Company Subsidiaries.  Section 3.23 of the Company Disclosure Schedule sets
forth a complete and correct list of all insurance policies (including the
carrier and a brief summary of the nature and terms thereof and any amounts paid
or payable to the Company or any Company Subsidiary thereunder) providing
coverage in favor of the Company or any Company Subsidiary or any of their
respective properties and the Company has delivered or made available in the
Data Room to Parent a complete and accurate copy of all such policies.  Each
such policy is in full force and effect; there is no default under any such
policy; and there has not been any failure to give any notice or present any
claim under any such policy in a timely fashion or in the manner required by any
such policy; and as of the date of this Agreement, no notice of termination,
cancellation or reservation of rights has been received by the Company or any
Company Subsidiary.

 

Section 3.24           Brokers.  No broker, investment banker, financial advisor
or other Person, other than Thomas Weisel Partners and Updata Capital
(“Updata”), the fees and expenses of which will be paid by the Company, is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the Merger and the Transactions based upon
arrangements made by or on behalf of the Company or any Company Subsidiary. 
True and correct copies of all agreements between the Company and Thomas Weisel
Partners and Updata, including, without limitation, any fee arrangements have
been delivered or made available in the Data Room to Parent.  The fees and
expenses of all accountants, brokers, financial advisors and legal counsel
retained by the Company in connection with this Agreement or the transactions

 

38

--------------------------------------------------------------------------------


 

contemplated hereby incurred or to be incurred by the Company will not exceed
the aggregate amount set forth in Section 3.24 of the Company Disclosure
Schedule.

 

Section 3.25           Certain Business Practices.  Neither the Company, any
Company Subsidiary, or any officer, Director, employee or agent of the Company
or any Company Subsidiary, or any other Person acting on their behalf has,
directly or indirectly, (a) given, offered, solicited or agreed to give, offer
or solicit any contribution, gift, bribe, rebate, payoff, influence payment,
kickback or other payment, regardless of form and whether in money, property or
services, to any customer, supplier, governmental employee or other Person who
is or may be in a position to help or hinder the Company or any Company
Subsidiary in connection with the development, marketing, use, sale or
acceptance of products or services of the Company or any Company Subsidiary (or
to assist the Company or any Company Subsidiary in connection with any actual or
proposed transaction relating to the products and services of the Company or any
Company Subsidiary) that, in each case, was unlawful under any applicable law;
(b) used any corporate funds or, to the Knowledge of the Company or any Company
Subsidiary, any Personal funds, for unlawful contributions, gifts,
entertainment, or other unlawful expenses relating to political activity; (c)
made any unlawful payment to domestic or foreign government officials or
employees, or to domestic or foreign political parties or campaigns, from
corporate funds; (d) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended; (e) established or maintained any unlawful or unrecorded
fund of corporate monies or other assets; or (f) made any false or fictitious
entry on the books or records of the Company or any Company Subsidiary relating
to any such payments.

 

Section 3.26           Takeover Statutes.  The Company Board of Directors has
taken all necessary action so that the entry into this Agreement, and the
consummation of the Transactions shall be exempted from the “business
combination” restrictions of Section 203 of the DGCL.  No other “fair price,”
“moratorium,” “control share acquisition” or similar anti-takeover statute or
regulation, including, without limitation, the “business combination”
restrictions of Section 203 of the DGCL, or any applicable anti-takeover
provision in the Certificate of Incorporation and Bylaws of the Company is, or
at the Effective Time will be, applicable to the Merger or the Transactions.

 

Section 3.27           Material Acquisitions.

 

(a)           Neither the Company nor any Company Subsidiary has made any claim
under any Material Acquisition Agreement or with respect to any Material
Acquisition against the counterparty thereto and no counterparty or any Person
entitled to indemnification from the Company thereunder has made any claim
against the Company or any Company Subsidiary under any Material Acquisition
Agreement or with respect to any Material Acquisition and to the Knowledge of
the Company, there is no basis for any claim.

 

39

--------------------------------------------------------------------------------


 

(b)           For purposes of this Agreement, the following terms have terms
have the meaning ascribed to them below:

 

(i)            “Material Acquisitions” means all transactions contemplated by
the Material Acquisition Agreements.

 

(ii)           “Material Acquisition Agreement” means each of (A) the Asset
Purchase Agreement by and between Vastera, Inc. and General Electric Company and
Client Business Services, Inc., dated June 19, 2003, and any related amendments
and agreements necessary to consummate the transactions contemplated thereby;
(B) the Agreement and Purchase and Sale by and among Vastera, Inc., 3063771 Nova
Scotia Company, 882976 Ontario, Inc. t/a Imanet and the Shareholders of Imanet
as identified herein, dated February 6, 2002, and any related amendments and
agreements necessary to consummate the transactions contemplated thereby;  (C)
the Subscription Agreement by and among Vastera Do Brasil LTDA., Bergen
Informática., Antálica S.A. and the Founders of Bergen Informática LTDA., as
identified herein, dated as of March 1, 2002, and any related amendments and
agreements necessary to consummate the transactions contemplated thereby; (D)
the Agreement and Plan of Merger and Reorganization by and among Vastera
Acquisition Corp., Vastera, Inc., CIMA Information Technology, Inc., and the
Founders of CIMA Information Technology, Inc., dated as of December 19, 2001,
and any related amendments and agreements necessary to consummate the
transactions contemplated thereby; (E) the Agreement and Plan of Merger and
Reorganization by and among Vastera, Inc., Vastera Acquisition Corporation,
Speed Chain Network, Inc. and the Founders of Speed Chain Network, Inc. as
identified therein, dated March 1, 2001, and any related amendments and
agreements necessary to consummate the transactions contemplated thereby; and
(F) the Stock Transfer Agreement by and among Vastera, Inc., Vastera Solution
Services Corporation and Ford Motor Company, dated July 14, 2000, and any
related amendments and agreements necessary to consummate the transactions
contemplated thereby (including without limitation (1) the License Agreement by
and between Ford Motor Company and Vastera Solution Services Corporation, dated
July 14, 2000; (2) the Global Trade Services Agreement by and between Ford Motor
Company and Vastera Solution Services Corporation, dated July 14, 2000; (3) the
Salaried Employee Secondment Agreement by and between Vastera Solution Services
Corporation and Ford Motor Company, dated July 14, 2000; and (4) the Employee
Transfer Agreement by and between Vastera Solution Services Corporation and Ford
Motor Company, dated July 14, 2000).

 

40

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES
OF PARENT AND THE MERGER SUB

 

Parent and the Merger Sub represent and warrant to the Company as follows:

 

Section 4.1             Organization.

 

(a)           Parent is a national banking association duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized and has all requisite corporate power and authority to carry on its
business as is now being conducted.  Parent has made available to the Company
true and complete copies of the Organization Certificate, Articles of
Association, and Bylaws of Parent, in each case as amended to date.

 

(b)           The Merger Sub is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is
incorporated and has all requisite corporate power and authority to carry on its
business as is now being conducted.  Parent has made available to the Company
true and complete copies of the Certificate of Incorporation and Bylaws of the
Merger Sub, in each case as amended to date.

 

Section 4.2             Authorization; Validity of Agreement; Necessary Action. 
Each of Parent and the Merger Sub has the requisite corporate power and
authority to execute and deliver this Agreement and to consummate the
Transactions.  The execution, delivery and performance by Parent and the Merger
Sub of this Agreement and the consummation of the Transactions have been duly
authorized by each of Parent and the Merger Sub, and by the sole stockholder of
the Merger Sub, and no other corporate approval on the part of Parent or the
Merger Sub is necessary to authorize the execution and delivery by Parent and
the Merger Sub of this Agreement and the consummation of the Transactions.  This
Agreement has been duly and validly executed and delivered by Parent and the
Merger Sub and, assuming due and valid authorization, execution and delivery
hereof by the Company, is the valid and binding obligation of each of Parent and
the Merger Sub enforceable against each of them in accordance with its terms,
except that such enforceability (a) may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to the enforcement of
creditors’ rights generally and (b) is subject to general principles of equity.

 

Section 4.3             Consents and Approvals; No Violations.  None of the
execution, delivery or performance of this Agreement by Parent or the Merger
Sub, the consummation by Parent or the Merger Sub of the Merger or the other
Transactions, or compliance by Parent or the Merger Sub with any of the
provisions hereof will:

 

41

--------------------------------------------------------------------------------


 

(a)           conflict with or result in any breach of any provision of the
organizational documents of Parent or the Certificate of Incorporation or Bylaws
of the Merger Sub;

 

(b)           subject to making the filings and obtaining the authorizations,
consents, approvals and reviews set forth in Section 4.3(c), conflict with or
violate any federal, state, foreign or other law, statute, constitution,
principle of common law, resolution, ordinance, order, judgment, injunction,
decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated or implemented by any Governmental Entity applicable to Parent or
the Merger Sub, or any of their properties or assets;

 

(c)           require any registration or filing by Parent or the Merger Sub
with, or require any action, permit, authorization, consent, approval of or
review by, any third party or any Governmental Entity, other than (i) filings,
permits, authorizations, consents and approvals as may be required under the HSR
Act and in respect of comparable provisions under applicable pre-merger
notification laws or regulations of foreign jurisdictions, (ii) such filings
under and compliance with applicable requirements of the Exchange Act as may be
required in connection with this Agreement, and (iii) the Banking Regulatory
Approvals;

 

(d)           violate or result in the violation of, conflict with or result in
a breach of any provisions of, constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, result in
the termination of, accelerate the performance required by or result in a right
of termination or acceleration, result in the loss of a material benefit under
or result in the creation of any Encumbrance upon any of its properties or
assets, under any of the terms, conditions or provisions of any of its
contractual obligations; or

 

(e)           except in the case of clauses (b), (c) or (d) where any failure to
obtain such consents,  approvals or notices, or where such violations,
conflicts, breaches or defaults would not individually or in the aggregate have
a material adverse effect on the ability of Parent and the Merger Sub to
consummate the Merger contemplated hereby.

 

Section 4.4             Brokers.  No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of Parent or the Merger Sub.

 

Section 4.5             Funds.  Parent has and will have available to it at the
Effective Time, sufficient funds to deliver the Merger Consideration to all of
the holders of the Common Stock.

 

42

--------------------------------------------------------------------------------


 

Section 4.6             Information Supplied.  None of the information supplied
or to be supplied in writing by or on behalf of Parent or the Merger Sub
specifically for inclusion or incorporation by reference in the Proxy Statement
will, at the date it is first mailed to the stockholders of the Company and at
the time of the Company Stockholders’ Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.

 

ARTICLE V

 

CONDUCT OF BUSINESS PENDING THE MERGER

 

Section 5.1             Interim Operations of the Company.

 

(a)           During the period from the date hereof and continuing until the
earlier of the termination of this Agreement pursuant to its terms or the
Effective Time, except to the extent that Parent shall otherwise give prior
written consent or as expressly permitted pursuant this Agreement, the Company
shall, and shall cause each Company Subsidiary to carry on its business, in the
ordinary course consistent with past practice, in substantially the same manner
as currently conducted and in compliance in all material respects with all
applicable laws and regulations, pay or perform other material obligations when
due, and to use its reasonable best efforts to (i) preserve intact its present
business organization, (ii) keep available the services of its officers,
employees, and (iii) preserve its relationships with customers, suppliers,
licensors, licensees, and others with which it has business dealings with the
intention that its goodwill and ongoing business shall be unimpaired at the
Effective Time.

 

(b)           Without limiting the generality of the foregoing, except as
expressly permitted by the terms of this Agreement or as otherwise set forth on
Section 5.1(b) of the Company Disclosure Schedule, without the prior written
consent of Parent, during the period from the date hereof and continuing until
the earlier of the termination of this Agreement pursuant to its terms or the
Effective Time, the Company shall not do, and shall not permit any Company
Subsidiary to do, any of the following:

 

(i)            amend its Certificate of Incorporation or Bylaws or the
organizational documents of its Company Subsidiary;

 

(ii)           (A) authorize for issuance, issue, sell, transfer, pledge,
dispose of or encumber any shares of, or securities convertible into or
exchangeable for, or options, warrants, calls, commitments or rights of any kind
to acquire, any shares of, capital stock of any class or any other securities or
equity equivalents (including, without limitation, stock appreciation rights) of
the Company or any Company Subsidiaries, other than pursuant to the exercise of
the Options outstanding on the date hereof and in accordance with the existing
terms

 

43

--------------------------------------------------------------------------------


 

of such Options; (B) split, combine or reclassify the outstanding Common Stock
or any capital stock of the Company or the Company Subsidiaries; (C) declare,
set aside or pay any dividend or other distribution payable in cash, stock or
property with respect to its capital stock (other than dividends or
distributions by a direct or indirect wholly-owned Company Subsidiary to the
Company or another Company Subsidiary);  (D) redeem, purchase or otherwise
acquire any shares of any class or series of its capital stock, or any
instrument or security which consists of or includes a right to acquire such
shares; or (E) except as permitted by and in accordance with the terms of
Section 5.2 enter into any agreement, understanding or arrangement with respect
to the sale, voting, or registration of the Company capital stock or that of the
Company Subsidiaries;

 

(iii)          (A) incur or assume any indebtedness for borrowed money
(including, without limitation, drawdowns under existing credit facilities)
other than pursuant to the equipment line under the Comerica Loan or issue any
debt securities; (B) fail to make any scheduled payment on indebtedness
evidenced by the debt instruments to which the Company or any Company Subsidiary
is a party; (C) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other Person (other than direct and indirect wholly-owned Company
Subsidiaries);or (D) make any loans, advances or capital contributions to, or
investments in, any other Person other than direct or indirect wholly-owned
Company Subsidiaries;

 

(iv)          incur or commit to incur any capital expenditure or expenditures
in excess of $300,000 individually or $1,500,000 in the aggregate;

 

(v)           except as required by applicable law (A) take any of the actions
described in Section 3.8(a)(x), (B) promote any officers, directors, employees
or consultants, (other than promotions of employees below the director level to
another level below the director level in the ordinary course of business
consistent with past practice) or pursuant to existing contractual commitments
(and provided that if any such promotion is made, the Company shall provide
Parent with written notice of such action before Closing), or (C) terminate any
Benefit Plan;

 

(vi)          (A) enter into any collective bargaining agreement, (B) hire any
new officers, Directors, employees at the director level or above or consultants
other than as approved in advance by Parent (which approval shall not be
unreasonably withheld), (C) terminate the employment of any officers, Directors,
Senior Management Personnel,

 

44

--------------------------------------------------------------------------------


 

employees at the director level, or consultants without cause, (D) substantially
alter the duties and responsibilities of any officers, Directors, Senior
Management Personnel, employees at the director level or above, or consultants,
or (E) fail to notify Parent if prior to the Closing any officer, Director,
Senior Management Personnel, employees at the director level or above or
consultant gives notice of resignation or retirement or if prior to the Closing
the Company or any Company Subsidiary gives a notice of termination or a
termination or disciplinary warning to any officer, Director, employee or
consultant;

 

(vii)         fail to maintain with reputable insurance companies insurance in
such amounts and against such risks and losses as are customary for companies
engaged in the business of the Company and the Company Subsidiaries, consistent
with the Companies’ past practices; provided, however, that, the Company shall
not, and shall not permit any Company Subsidiary to, renew any insurance
policies which provide for the payment of any premiums that are materially
greater than the amount of the current premiums paid under any such insurance
policy;

 

(viii)        except as set forth on Section 5.1(b)(viii) of the Company
Disclosure Schedule and except for Permitted Encumbrances, sell, transfer,
lease, mortgage, pledge, license, encumber or otherwise dispose of any of its
properties or assets, other than in the ordinary course of business consistent
with past practice, provided that such transactions do not exceed $50,000 per
transaction and $200,000 in the aggregate;

 

(ix)           (A) modify, amend or terminate any Material Contract or Customer
Contract; (B) waive, release or assign any rights, or claims under any of the
Material Contract other than such modifications and amendments that are not
material in nature or amount and provided that a copy of such amendment or
modification is provided to Parent in advance of being entered into; or (C)
enter into any commitment,  transaction, or Contract other than a commitment,
transaction or Contract (1) entered into in the ordinary course of business
consistent with past practice, (2) if with a supplier, does not involve the
payment by the Company or any Company Subsidiary of more than $100,000 per
annum, and (3) if with a customer, does not involve the receipt by the Company
or any Company Subsidiary of more than $250,000 per annum or $500,000 over the
life of the commitment, transaction or Contract and contains terms consistent
with past practice and no less favorable than those set forth on Section
5.1(b)(ix) of the Company Disclosure Schedule;

 

45

--------------------------------------------------------------------------------


 

(x)            grant or agree to grant any exclusive license, or enter into,
agree to enter into or modify any reseller, marketing, or sales agreement;

 

(xi)           except as set forth on Section 5.1(b)(xi) of the Company
Disclosure Schedule, waive or cancel any debt (other than due from officers,
Directors and employees), claim, account receivable or trade account involving
amounts in excess of $25,000 individually or $100,000 in the aggregate;

 

(xii)          enter into any lease of real property;

 

(xiii)         (A) sell, transfer or license to any Person any material Company
IP rights other than pursuant to nonexclusive licenses entered into in the
ordinary course of business consistent with past practice; or (B) extend, amend
or modify in any material respect any of the material Company IP rights;

 

(xiv)        dispose of or permit to lapse any Company IP rights not licensed
from a third party;

 

(xv)         fail to make in a timely manner any filings with the SEC required
under the Securities Act or the Exchange Act;

 

(xvi)        take any action that would result in a failure to maintain trading
of the Common Stock on Nasdaq;

 

(xvii)       (A)  except as required by applicable law, make any change in any
accounting method, principles or practice by the Company or any of the Company
Subsidiaries, except for such change required by reason of a concurrent change
in GAAP or compliance with the applicable requirements of the rules and
regulations promulgated by the SEC; (B) make any Tax election or change any Tax
election already made; (C) amend any Tax Returns; (D) enter into any closing
agreement; (E) settle or compromise any claim or assessment relating to Taxes;
or (F) consent to any claim or assessment relating to Taxes or any waiver of the
statute of limitations for any such claim or assessment;

 

(xviii)      pay, discharge or satisfy any claims, liabilities or obligations
(whether absolute, accrued, contingent or otherwise), other than the payment,
discharge or satisfaction of any claims, liabilities or obligations (x) in the
ordinary course of business consistent with past practice, or (y) fully reserved
on the consolidated balance sheet (or the notes thereto) of the Company, dated
September 30,

 

46

--------------------------------------------------------------------------------


 

2004, included in the Form 10-Q filed by the Company with the SEC on November 8,
2004;

 

(xix)         (A) merge or consolidate with any other Person (other than the
Merger);  (B) adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization of the Company or any
Company Subsidiary;  (C) acquire the capital stock of any Person or the business
of any Person through the acquisition of assets (except that purchases of assets
may be made in the ordinary course of business consistent with past practice
that do not exceed $50,000 per transaction or $200,000 in the aggregate); or (D)
enter into any partnership, joint venture or strategic alliance;

 

(xx)          take any action that would or is reasonably likely to result in
any of the conditions to the Merger set forth in Article VII not being
satisfied, or would make any representation or warranty of the Company contained
herein inaccurate in any material respect at, or as of any time prior to, the
Effective Time, or that would impair the ability of the Company to consummate
the Merger in accordance with the terms hereof or materially delay such
consummation;

 

(xxi)         subject Parent or the Surviving Corporation or any of their
respective Subsidiaries to any non-compete, exclusivity or other restriction on
any of their respective businesses or operations following the Closing;

 

(xxii)        subject to the other restrictions set forth in this Section 5.1,
enter into any agreement or arrangement with any of their respective affiliates
or any of the stockholders other than such agreements and arrangements as are
entered into in the ordinary course of business and which have been negotiated
on an arm’s-length basis and are no less favorable to the Company or any Company
Subsidiary than the Company or such Company Subsidiary would have obtained from
an unaffiliated third party, and provided that the Company shall have notified
Parent in writing prior to entering into any such affiliate or stockholder
transaction;

 

(xxiii)       settle or compromise any suit, action or investigation whether now
pending or hereafter brought;

 

(xxiv)       make any material change in the marketing or business operations of
the Company, including, without limitation, (x) entering into any new, or
discontinuing any existing line of business or operations, (y) commencing or
discontinuing operations or

 

47

--------------------------------------------------------------------------------


 

solicitations for business in any geographic area, or (z) opening or closing any
office; or

 

(xxv)        enter into any written or oral agreement, contract, commitment or
arrangement to do any of the foregoing, or authorize, recommend, propose or
announce an intention to do any of the foregoing.

 

(c)           The Company shall confer with Parent and keep Parent apprised on a
regular basis and as and when reasonably requested regarding the management,
business, operations and financial condition of the Company and the Company
Subsidiaries, including without limitation, reports on relations with customers
and the status of Material Contracts and Customer Contracts, negotiations with
potential new customers or existing customers and prompt (within one business
day) notification if the Company or any Company Subsidiary has received notice
(written or oral) of the cancellation or termination of, or any expression or
indication of any intention or desire to cancel or terminate, any Material
Contract, or Customer Contract.  In the event that the Company requests the
consent of the Parent to the taking of any action that would otherwise be
prohibited pursuant to Section 5.1(b), the Company shall give written notice to
any of Tod Burwell, Enrico DiLello or Paul Simpson (each, an “Approved
Representative”), by e-mail or fax at the contract details to be provided by
Parent on the date hereof, whichever is the most practicable in the
circumstances, of the matter requiring consent in sufficient detail and
background to allow the Parent to make an effective evaluation of the matter and
the consent requested. The written notice shall go to the Approved Person whose
name first appears in the list provided in the preceding sentence.  If such
Person is unavailable or otherwise known by the Company to be unavailable to
receive such notice, the Company may provide such notice to the second Person
listed, and if unavailable, to the third Person listed.  If any such consent
request relates to any agreement, than a copy of such notice, with a copy of
such agreements and any related documents, shall also be sent to Bruce Gaylord
or any other Person identified by Parent as a representative of its legal
department Parent (the “Approved Legal Representative”). Consent requests
related to litigation and other similar legal matters should also be copied to
the Approved Legal Representative.  The Approved Representative and the Approved
Legal Representative, if required, shall act as soon as practicable in the
circumstance to advise the Company whether Parent will consent.

 

(d)           The Company shall use reasonable best efforts to negotiate and
renew, on terms substantially similar or no less favorable than existing terms,
all Customer Contracts prior to the date of expiration or any date that would
grant any party thereto a right of termination; provided, that in each case,
Parent shall have the right to consent to any such renewals to the extent
required by Section 5.1(b).

 

(e)           The Company shall use reasonable best efforts to solicit customers
and negotiate and enter into new Contacts with customers on terms substantially
similar to, or no less favorable than, the terms of the Company’s existing

 

48

--------------------------------------------------------------------------------


 

Customer Contracts; provided, that in each case, Parent shall have the right to
consent to any such new contracts to the extent required by Section 5.1(b).

 

(f)            The Company shall prepare and deliver to the Parent at least five
(5) business days prior to any proposed Closing Date a preliminary Closing
Balance Sheet necessary for the satisfaction of the closing condition set forth
in Section 7.2(h).  The Company shall make its accounting staff available to
Parent to review and discuss the preparation of the preliminary Closing Balance
Sheet.  The Closing Balance Sheet delivered in connection with the Closing shall
be substantially identical to the preliminary Closing Balance Sheet, other than
agreed adjustments, and shall be subject to the acceptance of Parent, not to be
unreasonably withheld, conditioned or delayed.  A good faith dispute as to the
consistent application of GAAP, arithmetic calculations or similar grounds shall
constitute reasonable basis for Parent to refuse to accept the Closing Balance
Sheet.

 

(g)           The Company may, from time to time prior to the Closing by written
notice to Parent, through the Approved Representative and the Approved Legal
Representative, advise the Parent of any matter which, if occurring prior to the
date hereof, would have been required to be set forth or described on the
Company Disclosure Schedule, or to correct any inaccuracy or breach in the
representations and warranties made by the Company in this Agreement.  In
providing any such notice, the Company shall provide sufficient detail and
background of the matters disclosed to allow the Parent to make an effective
evaluation.  The Company shall make personnel available and respond to requests
from the Company for additional information.  Upon receipt of any such notice,
the Parent may, in its sole discretion, (i) expressly agree in writing that any
such inaccuracy or breach is immaterial, (ii) expressly waive in writing any
such inaccuracy or breach, (iii) reserve judgment with respect to any such
inaccuracy or breach, or (iv) exercise any other rights which may available to
the Parent or the Merger Sub as result of such inaccuracy or breach, including
without limitation, termination of this Agreement pursuant to Section 8.1.  In
the absence of a writing from the Parent pursuant to clauses (i) and (ii) in the
preceding sentence, no such notice shall be deemed to cure the representations
and warranties to which such matters relate with respect to satisfaction of the
conditions set forth in Section 7.2(a) or in 8.1(f) or otherwise affect any
other term or condition contained in this Agreement.

 

Section 5.2             No Solicitation.

 

(a)           The Company agrees that it shall immediately cease and cause to be
terminated all existing discussions, negotiations and communications with any
third parties with respect to any Acquisition Proposal.  After the date hereof
and prior to the Effective Time or the earlier termination of this Agreement
pursuant to Section 8.1, the Company shall not, and shall not authorize or
permit any Company Subsidiary or any of their respective officers, Directors,
employees, investment bankers, attorneys, accountants or other advisors or
agents (collectively, “Representatives”) to, directly or indirectly (i)
initiate, solicit or encourage (including, without limitation, by way of

 

49

--------------------------------------------------------------------------------


 

furnishing information), or take any action to facilitate the making of, any
offer or proposal which constitutes or is reasonably likely to lead to any
Acquisition Proposal, (ii) enter into or participate in negotiations or
discussions with, or provide any information or data to, any Person (other than
Parent, the Merger Sub or any of their respective affiliates or representatives)
relating to any Acquisition Proposal, (iii) make or authorize any statement,
recommendation or solicitation in support of, or approve, any Acquisition
Proposal, (iv) enter into any letter of intent or similar document or any
contract, agreement or commitment contemplating or otherwise relating to any
Acquisition Proposal or transaction contemplated thereby, or (v) grant any
waiver or release under any standstill or similar agreement with respect to any
equity securities of the Company or any of the Company Subsidiaries.  Any
violation of the foregoing restrictions by any of the Company’s Representatives
shall be deemed to be a breach of this Agreement by the Company, whether or not
such Representative is so authorized and whether or not such Representative is
purporting to act on behalf of the Company.  “Acquisition Proposal” means any
inquiry, proposal or offer from any Person relating to, or that would reasonably
be expected to lead to, (i) any direct or indirect acquisition or purchase, in
one transaction or a series of transactions, of assets or businesses that
constitute ten percent (10%) or more of the revenues or the assets of the
Company and the Company Subsidiaries, taken as a whole, or ten percent (10%) or
more of any class of equity securities of the Company or the Company
Subsidiaries, (ii) any tender offer or exchange offer that if consummated would
result in any Person, together with Affiliates thereof, beneficially owning ten
percent (10%) or more of any class of equity securities of the Company or any of
the Company Subsidiaries, or (iii) any merger, consolidation, business
combination, recapitalization, liquidation, dissolution, joint venture, binding
share exchange or similar transaction involving the Company or any of the
Company Subsidiaries pursuant to which any Person together with Affiliates
thereof, would own ten percent (10%) or more of any class of equity securities
of the Company or any of the Company Subsidiaries or of any resulting parent
company of the Company, other than the transactions contemplated by this
Agreement.

 

(b)           The Company shall promptly (within 24 hours) notify Parent and the
Merger Sub orally and in writing if any proposals are received by, any
information is requested from, or any negotiations or discussions are sought to
be initiated or continued with the Company or any of its Representatives, in
each case in connection with any Acquisition Proposal or the possibility or
consideration of making an Acquisition Proposal indicating, in connection with
such notice, the name of the third party making such Acquisition Proposal and
the material terms and conditions of any proposals or offers.  The Company
agrees that it shall keep Parent and the Merger Sub informed, on a current
basis, of the status and terms of any Acquisition Proposal.  The Company shall
provide Parent with forty-eight (48) hours prior notice (or such lesser prior
notice as is provided to the members of the Company Board of Directors) of any
meeting of the Company Board of Directors at which its Board of Directors is
reasonably expected to discuss or consider any Acquisition Proposal.

 

50

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the foregoing, at any time
prior to obtaining the Company Stockholder Approval, in response to a bona fide
written Acquisition Proposal that the Company Board of Directors determinates in
good faith after consultation with outside counsel and Thomas Weisel Partners or
another financial advisor of nationally recognized reputation constitutes or is
reasonably likely to lead to a Superior Proposal, the Company may furnish
information concerning its business, properties or assets to any Person pursuant
to an executed confidentiality agreement with terms (i) no less favorable to the
Company than those contained in the Confidentiality Agreement, (ii) which shall
not include any provision calling for any exclusive right to negotiate with such
party and which (iii) shall not have the effect of prohibiting the Company from
satisfying its obligations hereunder, and may negotiate and participate in
discussions and negotiations with such Person concerning an Acquisition Proposal
if, but only if, (x) such entity or group has on an unsolicited basis, and in
the absence of any violation of this Section 5.2 by the Company or any of its
Representatives, submitted a bona fide written Acquisition Proposal to the
Company, and (y) the Company Board of Directors shall have concluded in its good
faith judgment, only after consultation with independent outside legal counsel
to the Company, that the failure to provide such information or access or to
engage in such discussions or negotiations would cause the Company Board of
Directors to violate its fiduciary duties to the Company’s stockholders under
applicable law.  The Company shall promptly provide to Parent any material
non-public information regarding the Company provided to any other party which
was not previously provided to Parent, such additional information to be
provided no later than the date of provision of such information to such other
party.  “Superior Proposal” means any Acquisition Proposal that is not
conditioned upon the ability to obtain financing (A) which is for all or
substantially all of the assets of the Company or a majority of the total
outstanding voting securities of the Company and as a result of which the
stockholders of the Company immediately preceding such transaction would hold
less than fifty percent (50%) of the equity interests in the surviving or
resulting entity of such transaction or any direct or indirect parent or
Subsidiary thereof, and (B) in relation to which such entity or group has, on an
unsolicited basis and in the absence of any violation of Section 5.2 by the
Company or its Representatives, submitted a bona fide written proposal to the
Company relating to such transaction and which the Company Board of Directors
determines in its good faith judgment, after consultation with its independent
outside legal counsel and Thomas Weisel Partners or another nationally
recognized investment banking firm, is (i) superior to the Company’s
stockholders from a financial point of view than the Merger (taking into account
all of the terms and conditions of such proposal and this Agreement (including
any changes to the financial terms of this Agreement proposed by Parent in
response to such offer or otherwise)) and relevant legal, financial and
regulatory aspects of the proposal, the identity of the third party making such
proposal and the conditions for completion of such proposal, and (ii) reasonably
capable of being consummated.

 

(d)                                 Unless this Agreement shall be terminated in
accordance with its terms, neither the Company Board of Directors nor any
committee thereof shall (i) (A) withdraw (or modify in a manner adverse to
Parent), or publicly propose to

 

51

--------------------------------------------------------------------------------


 

withdraw (or modify in a manner adverse to Parent), the approval, recommendation
or declaration of advisability by such Board of Directors or any such committee
thereof of this Agreement, the Merger or the other transactions contemplated by
this Agreement or (B) recommend, adopt or approve, or propose publicly to
recommend, adopt or approve, any Acquisition Proposal or (ii) approve or
recommend, or propose to approve or recommend, or allow the Company or any of
the Company Subsidiaries to execute or enter into, any letter of intent,
memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement, option agreement, joint venture agreement, partnership
agreement or other similar agreement constituting or related to, or that is
intended to or would reasonably be expected to lead to, any Acquisition Proposal
(other than a confidentiality agreement referred to in Section 5.2). 
Notwithstanding the foregoing, in response to the receipt of a Superior
Proposal, the Company Board of Directors may withhold, withdraw, amend or modify
its recommendation in favor of the Merger, and, in the case of a Superior
Proposal that is a tender or exchange offer made directly to its stockholders,
may recommend that its stockholders accept the tender or exchange offer (any of
the foregoing actions, whether by the Company Board of Directors or a committee
thereof, a “Change of Recommendation”), if all of the following conditions in
clauses (i) through (iv) are met:

 

(i)                                     A Superior Proposal with respect to the
Company has been made and has not been withdrawn;

 

(ii)                                  The Company Stockholders’ Meeting has not
occurred;

 

(iii)                               The Company shall have (A) delivered to
Parent written notice (a “Change of Recommendation Notice”) at least four (4)
business days prior to publicly effecting such Change of Recommendation, which
notice shall state expressly (1) that it has received a Superior Proposal, (2)
the material terms and conditions of the Superior Proposal and the identity of
the Person or group making the Superior Proposal, and (3) that it intends to
effect a Change of Recommendation and the manner in which it intends (or may
intend) to do so, (B) provided to Parent a copy of all written materials
delivered to the Person or group making the Superior Proposal in connection with
such Superior Proposal, and (C) made available to Parent all materials and
information made available to the Person or group making the Superior Proposal
in connection with such Superior Proposal, together with a complete list
identifying all such materials and information furnished to such Person or
group; and

 

(iv)                              The Company Board of Directors has concluded
in good faith, after receipt of advice of its outside independent legal counsel,
that, in light of such Superior Proposal, the failure of the Company Board of
Directors to effect a Change of Recommendation

 

52

--------------------------------------------------------------------------------


 

would result in a violation of its fiduciary obligations to its stockholders
under applicable law.

 

After delivering the Change of Recommendation Notice, the Company shall provide
Parent a reasonable opportunity (not to exceed four (4) business days) to make
such adjustments in the terms and conditions of this Agreement, and negotiate in
good faith with respect thereto, as would enable the Company to proceed with its
recommendation to stockholders without making a Change of Recommendation.

 

(e)                                  Notwithstanding the foregoing, nothing
contained in this Section 5.2 or any other provision hereof shall prohibit the
Company or the Company Board of Directors from taking and disclosing to the
Company’s stockholders a position contemplated by Rule 14d-9 and Rule 14e-2(a)
or Item 1012(a) of Regulation M-A promulgated under the Exchange Act (or any
similar communication to stockholders in connection with the making or amendment
of a tender offer or exchange offer) or from making any legally required
disclosure to stockholders; provided, however, that the Company Board of
Directors shall not in any case make a Change of Recommendation except in
accordance with Section 5.2(c).

 

(f)                                    Notwithstanding anything to the contrary
contained in this Agreement, unless this Agreement shall be terminated in
accordance with its terms, the Company shall be obligated to call, give notice
of, convene and hold the Company Stockholders’ Meeting, regardless of the
commencement, disclosure, announcement or submission to it of any Acquisition
Proposal, or of any Change of Recommendation.

 

ARTICLE VI

 

ADDITIONAL AGREEMENTS

 

Section 6.1                                      Proxy Statement.  As promptly
as practicable after the execution of this Agreement, the Company will prepare
and file with the SEC the preliminary Proxy Statement relating to the approval
of this Agreement and the Merger by the stockholders of the Company.  Parent and
the Company will provide each other with any information which may be required
in order to effectuate the preparation and filing of the preliminary Proxy
Statement.  The Company shall cooperate and provide Parent (and its counsel)
with a reasonable opportunity to review and comment on the preliminary Proxy
Statement, any amendment or supplement to the Proxy Statement prior to filing
such with the SEC, and will provide Parent with a copy of all such filings made
with the SEC.  The Company will notify Parent upon the receipt of any comments
from the SEC or its staff in connection with the filing of, or amendments or
supplements to, the preliminary Proxy Statement.  The Company shall cooperate
and provide Parent and the Merger Sub (and its counsel) with a reasonable
opportunity to review and comment on any amendment or supplement to the Proxy
Statement prior to filing such statement with the SEC, and will provide Parent
and the Merger Sub with a copy of all such filings made

 

53

--------------------------------------------------------------------------------


 

with the SEC.  As promptly as practicable after comments are received from the
SEC thereon and after the furnishing by the Company and Parent of all
information required to be contained therein, the Company shall file with the
SEC a revised Proxy Statement and will use all reasonable bests efforts to have
it cleared by the SEC as soon thereafter as practicable.  The Company will cause
the Proxy Statement to be mailed to its stockholders as soon as practicable
after it is cleared by the SEC.

 

Section 6.2                                      Meeting of Stockholders of the
Company.

 

(a)                                  Promptly after the Proxy Statement is
cleared by the SEC, the Company will convene a meeting of the Company’s
stockholders to vote on this Agreement and the Merger (the “Company
Stockholders’ Meeting”) to be held as promptly as practicable after the Proxy
Statement is cleared by the SEC.  The Company will use reasonable best efforts
to solicit from its stockholders proxies in favor of the approval of this
Agreement and the Merger, and will take all other action necessary or advisable
to secure the vote or consent of its stockholders required by the rules of the
Nasdaq and the DGCL.  Notwithstanding anything to the contrary contained in this
Agreement, the Company may adjourn or postpone the Company Stockholders’ Meeting
if as of the time for which the Company Stockholders’ Meeting is originally
scheduled (as set forth in the Proxy Statement) there are insufficient shares of
Common Stock represented (either in Person or by proxy) to constitute a quorum
necessary to conduct the business of the Company Stockholders’ Meeting.  The
Company shall call, notice and convene the Company Stockholders’ Meeting, and
all proxies solicited by it in connection with the Company Stockholders’ Meeting
shall be solicited in compliance with the DGCL, its Certificate of Incorporation
and Bylaws, Nasdaq rules and all other applicable law.

 

(b)                                 Except to the extent expressly permitted by
Section 5.2(c): (i) the Proxy Statement shall include a statement to the effect
that the Company Board of Directors has unanimously recommended that the
Company’s stockholders vote in favor of approval and adoption of this Agreement
and the Merger at the Company Stockholders’ Meeting, (ii) the Company Board of
Directors shall unanimously recommend that the Company’s stockholders vote in
favor of the approval of this Agreement and the Merger at the Company
Stockholders’ Meeting, and (iii) neither the Company Board of Directors nor any
committee thereof shall withdraw, amend or modify, or propose or resolve to
withdraw, amend or modify in a manner adverse to Parent, the recommendation of
the Company Board of Directors that the Company’s stockholders vote in favor of
the approval of this Agreement and the Merger.

 

(c)                                  Once the Company Stockholders’ Meeting has
been called and noticed, the Company shall not postpone or adjourn the Company
Stockholders’ Meeting (other than for the absence of a quorum) without the
consent of Parent.  Without limiting the generality of the foregoing, the
Company agrees that its obligations pursuant to the first sentence of this
Section 6.2(c) shall not be affected by the commencement, public proposal,
public disclosure or communication to the Company of any Acquisition

 

54

--------------------------------------------------------------------------------


 

Proposal or interest in an Acquisition Proposal or any Change of
Recommendation.  Notwithstanding any Change of Recommendation, this Agreement
and the Merger shall be submitted to the stockholders of the Company at the
Company’s Stockholders’ Meeting for the purpose of approving the Agreement and
the Merger and nothing contained herein shall be deemed to relieve the Company
of such obligation.

 

Section 6.3                                      Notification of Certain
Matters.  The Company shall give prompt notice to Parent, and the Merger Sub and
Parent and the Merger Sub shall give prompt notice to the Company, of (a) the
occurrence or non-occurrence of any event whose occurrence or non-occurrence, as
the case may be, would be likely to cause either (i) any representation or
warranty contained in this Agreement to be untrue or inaccurate or (ii) any
condition set forth in Article VII to be unsatisfied at any time from the date
hereof to the Effective Date (except to the extent it refers to a specific date)
and (b) any failure of the Company, the Merger Sub or Parent, as the case may
be, to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder; provided, however, that the delivery
of any notice pursuant to this Section 6.3 shall not limit or otherwise affect
the remedies available hereunder to the party receiving such notice or the
representations or warranties of the parties or the conditions to the
obligations of the parties hereto.

 

Section 6.4                                      Access; Confidentiality.

 

(a)                                  From the date hereof until the Effective
Time, upon reasonable notice, the Company shall (and shall cause each of the
Company Subsidiaries to) afford to the officers, employees, accountants, counsel
and other representatives and agents of Parent and the Merger Sub reasonable
access, at reasonable times, to (i) all of the properties, books, analyses,
projections, plans, systems, contracts, commitments, records, notices, personnel
offices and other facilities of the Company and the Company Subsidiaries, (ii)
the appropriate individuals (including management, personnel, attorneys,
accountants and other professionals) for discussion of the business, properties,
prospects and personnel of the Company and the Company Subsidiaries as Parent
may reasonably request, and (iii) customers of the Company as mutually agreed.
 Notwithstanding the foregoing, any such investigation or consultation shall be
conducted in such a manner as not to interfere with the business or operations
of the Company or any Company Subsidiaries.  During such period, the Company
shall (and shall cause each of the Company Subsidiaries to), subject to any
limitations imposed by law with respect to records of employees, furnish
promptly to Parent and the Merger Sub (x) a copy of each report, schedule,
registration statement and other document filed or received by it during such
period pursuant to the requirements of federal securities laws, (y) a copy of
all material correspondence with any U.S. federal or foreign Governmental Entity
and (z) all other information concerning its business, properties and personnel
as Parent or the Merger Sub may reasonably request.  No investigation pursuant
to this Section 6.4 or information shall affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the parties to consummate the Merger.  The parties will hold any information
which is non-public in confidence in accordance with

 

55

--------------------------------------------------------------------------------


 

the terms of the Confidentiality Agreement, dated as of March 5, 2003, between
the Company and Parent (the “Confidentiality Agreement”) and, in the event this
Agreement is terminated for any reason, the parties shall promptly return or
destroy such information in accordance with the Confidentiality Agreement.

 

(b)                                 From the date hereof until the Effective
Time, (i) upon reasonable notice, the Company shall (and shall cause each of the
Company Subsidiaries to) afford to the officers, employees, counsel and other
representatives and agents of Parent and the Merger Sub reasonable access to
Employees for purposes of communicating to Employees the terms and conditions of
employment that may apply after the Closing; and (ii) without the written
consent of Parent, neither the Company nor any Company Subsidiary shall make
(and the Company shall not permit any other Person to make) any promises or
commitments to any Employee with regard to his or her employment status with
Parent or its affiliates after the Closing or the terms or conditions upon which
such employment might occur or be continued.  To the extent not precluded by any
law, rule, regulation, ordinance, judgment, decree, order or writ of any
Governmental Entity applicable to the Company (or a Company Subsidiary, as
applicable), the Company (or Company Subsidiary, as applicable) shall subject,
on or before March 15, 2005, each Employee that is not an Inactive Employee to
Parent’s policies and procedures for employment screening set forth on Exhibit
C, and the Company (or Company Subsidiary, as applicable) shall subject each
Inactive Employee to such policies and procedures for employment screening
immediately prior to such Inactive Employee returning to work.  For purposes of
this Section 6.4(b), “Employee” shall mean each officer or employee of the
Company or any Company Subsidiary (including Inactive Employees) and “Inactive
Employee” shall mean any Employee who is not actively at work due to an approved
medical, family, military or personal leave under the policies of the Company or
any Company Subsidiary, including any Employee who is receiving long-term
disability benefits.

 

Section 6.5                                      Publicity.  The initial press
release with respect to the execution of this Agreement shall be a joint press
release acceptable to Parent and the Company.  Thereafter, so long as this
Agreement is in effect, neither the Company nor Parent, nor any of their
respective affiliates, shall issue or cause the publication of any press release
or other announcement with respect to the Merger or this Agreement without prior
written consent of each of the other parties to this Agreement, such consent not
to be unreasonably withheld, conditioned, or delayed, except as such party
determines may be required by law or by any listing agreement with or listing
rules of a national securities exchange or trading market or by the listing
rules of The New York Stock Exchange or Nasdaq, in which case, the party
proposing to issue such press release or make such public announcement shall use
all reasonable efforts to consult in good faith with the other party before
issuing such press release or making such public announcements.

 

56

--------------------------------------------------------------------------------


 

Section 6.6                                      Indemnification; Directors’ and
Officers’ Insurance.

 

(a)                                  Without limiting any additional rights that
any Indemnified Parties (as defined below) may have under any employment
agreement, indemnification agreement or Benefit Plan, Parent and Merger Sub
agree that (i) the Certificate of Incorporation or the Bylaws of the Surviving
Corporation and the Company’s Subsidiaries immediately after the Effective Time
shall contain provisions with respect to indemnification and exculpation from
liability that are at least as favorable to the beneficiaries of such provisions
as those provisions that are set forth in the Certificate of Incorporation and
Bylaws of the Company and its Subsidiaries, respectively, on the date of this
Agreement, which provisions shall not be amended, repealed or otherwise modified
for a period of six (6) years following the Effective Time in any manner that
would adversely affect the rights thereunder of persons who on or prior to the
Effective Time were Directors, officers, employees or agents of the Company or
any of its Subsidiaries (collectively, the “Indemnified Parties”), unless such
modification is required by applicable law and (ii) all rights to
indemnification as provided in any indemnification agreement with any current or
former Directors, officers, employees, or agents of the Company or any Company
Subsidiaries as in effect as of the date hereof with respect to matters
occurring at or prior to the Effective Time shall survive the merger and
thereafter terminate as provided in such agreements.  The indemnity provided by
this Section 6.6(a) will operate in conjunction with the Prior Acts Coverage
being arranged as per Section 6.6(b) recognizing that any claim covered by the
Prior Acts Coverage must be paid by the insurer before any payment of the Parent
or the Surviving Corporation; provided, however, that an Indemnified Party’s
expenses shall be advanced to the maximum extent provided by the Company’s or a
Company Subsidiary’s Certificate of Incorporation or Bylaws or respective
indemnification agreements (each such indemnification agreement being set forth
on Section 6.6(a) of the Company Disclosure Schedule).  The Company represents
and warrants that no Indemnified Party acts as an officer or director of any
Person other than the Company or a Company Subsidiary following a request, or at
the direction, of the Company.

 

(b)                                 At the expense of the Company, Parent or the
Surviving Corporation and the Company will use its reasonable best efforts to
maintain the Company’s existing Errors and Omissions, Employment Practices
Liability, Employed Lawyers Professional Liability, and D&O Insurances (the
“Prior Acts Coverage”) for a period of not less than six (6) years after the
Effective Time; provided, however, that Parent may substitute or cause to be
substituted therefor policies of substantially equivalent coverage and amounts
containing terms no less favorable to the Company or such Directors or officers;
provided, further, that if the existing Prior Acts Coverage expires or is
terminated or cancelled during such period, then Parent or the Surviving
Corporation shall use all reasonable best efforts to obtain substantially
similar Prior Acts Coverage; provided further, however, that in no event shall
Parent be required to pay premiums for insurance under this Section 6.6(b) in
excess of two hundred percent (200%) of the annual premium currently paid by the
Company for such coverage (which the Company represents and warrants to be not
more than $400,000); and provided,

 

57

--------------------------------------------------------------------------------


 

further, that if Parent or the Surviving Corporation is unable to obtain the
amount of insurance required by this Section 6.6(b) for such premium, Parent or
the Surviving Corporation shall obtain as much insurance as can be obtained for
an annual premium not in excess of two hundred percent (200%) of such current
premium.

 

(c)                                  This Section 6.6 is intended to be for the
benefit of, and shall be enforceable by, each of the Indemnified Parties and
their respective heirs and legal representatives.  The indemnification provided
for herein shall not be deemed exclusive of any other rights to which an
Indemnified Party is entitled, whether pursuant to law, contract or otherwise.

 

(d)                                 In the event the Surviving Corporation or
any of its respective successors or assigns (i) consolidates with or merges into
any other Person and is not the continuing or surviving corporation or entity of
such consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any person as a condition precedent to any such
transaction, all necessary provisions and all necessary provisions shall be made
so that the successors and assigns of the Surviving Corporation fully assumes
all of the obligations set forth in this Section 6.6.

 

Section 6.7                                      Reasonable Best Efforts.

 

(a)                                  Prior to the Closing, upon the terms and
subject to the conditions of this Agreement, the parties agree to use their
respective reasonable efforts to take, or cause to be taken, all actions, and to
do, or cause to be done, and to assist and cooperate with the other parties in
doing, all things reasonably necessary and appropriate, under applicable laws to
consummate and make effective the Merger and the Transactions as promptly as
practicable including, but not limited to (i) the preparation and filing of all
forms, registrations and notices required to be filed to consummate the Merger
and the Transactions and the taking of such actions as are necessary to obtain
all requisite approvals, consents, authorizations, orders, exemptions or waivers
by any third party or Governmental Entity, and (ii) the satisfaction of
applicable conditions to Closing.  In addition, no party hereto shall take any
action after the date hereof that would reasonably be expected to delay the
obtaining of, or result in not obtaining, any permission, approval or consent
from any Governmental Entity necessary to be obtained prior to Closing.

 

(b)                                 Parent and the Company shall, within ten
(10) business days after the execution and delivery of this Agreement, use
reasonable best efforts to (i) file with the Federal Trade Commission and the
Department of Justice the notification required to be filed with respect to the
transactions provided in this Agreement under the HSR Act (and request early
termination of the waiting period) and (ii) file with the appropriate
Governmental Entities all notifications required under applicable foreign
antitrust or competition laws.  Each of Parent and the Company shall, in
connection therewith, cooperate as necessary to promptly amend such filings or
supply additional

 

58

--------------------------------------------------------------------------------


 

information and documentary materials as may be requested pursuant to the HSR
Act or foreign antitrust or competition laws.

 

(c)                                  Prior to the Closing, each party shall
provide any necessary information with respect to, and provide the other (or its
counsel) copies of, all filings made by such party with any Governmental Entity
or any other information supplied by such party to a Governmental Entity in
connection with this Agreement.  Parent shall keep the Company apprised of the
status of the Banking Regulatory Approvals and each party hereto shall promptly
inform the other of any communication from any Governmental Entity regarding any
other consent, approval, authorization, or filing required for or otherwise
relating to the Merger and the Transactions unless otherwise prohibited by law. 
If any party hereto or affiliate thereof receives a request for additional
information or documentary material from any such Government Entity with respect
to the Merger or the Transactions, then such party shall endeavor in good faith
to make, as soon as reasonably practicable and after consultation with the other
party (to the extent related to any antitrust consent, approval, authorization
or filing), an appropriate response in compliance with such request.  To the
extent that transfers, amendments or modifications of Company Permits are
required as a result of the execution of this Agreement or consummation of the
Merger and the Transactions, the Company shall use its commercially reasonable
efforts to effect such transfers, amendments or modifications.

 

(d)                                 Notwithstanding the foregoing, in connection
with the receipt of any necessary approvals under the HSR Act, any applicable
foreign antitrust or competition law or from the Office of the Comptroller of
the Currency, Parent shall not be required to divest or hold separate any assets
or any portion of any business of Parent, the Company or their respective
Subsidiaries or otherwise take or commit to take any action that limits Parent’s
or the Company’s freedom of action with respect to, any of the businesses,
product lines, properties or assets of the Company or Parent or which would
result in burdensome conditions being imposed on Parent’s or the Company’s
operations.

 

Section 6.8                                      State Takeover Laws.  The
Company and its Board of Directors shall (x) take all reasonable action
necessary to ensure that no state takeover statute or similar statute or
regulation is or becomes applicable to this Agreement, the Merger or any of the
other transactions contemplated by this Agreement and (y) if any state takeover
statute or similar statute becomes applicable to this Agreement, the Merger or
any of the other transactions contemplated by this Agreement, take all
reasonable action necessary to ensure that Merger and the other transactions
contemplated by this Agreement may be consummated as promptly as practicable on
the terms contemplated by this Agreement and otherwise to minimize the effect of
such statute or regulation on this Agreement, the Merger and the other
transactions contemplated by this Agreement.

 

Section 6.9                                      Subsequent Financial
Statements.  To the extent reasonably practicable, the Company shall consult
with Parent prior to making publicly available its financial results for any
period after the date of this Agreement and prior to

 

59

--------------------------------------------------------------------------------


 

filing any Company SEC Documents after the date of this Agreement, it being
understood that Parent shall have no liability by reason of such consultation.

 

Section 6.10                                Employee Matters.

 

(a)                                  From and after the Effective Time, Parent
shall assume and honor or shall cause the Surviving Corporation to assume and
honor, the obligations of the Company and the Company Subsidiaries under all
existing Benefit Plans and the Parent or Surviving Corporation shall perform the
obligations of the Company and the Company Subsidiaries under such Benefit Plans
in the same manner and to the same extent that the Company and the Company
Subsidiaries would have been required to perform thereunder; provided, however,
that nothing herein shall be construed to prevent, on or following the Effective
Time, (i) the termination of employment of any individual who immediately prior
to the Effective Time was an employee of the Company or any Company Subsidiary
(such employees, the “Company Employees”) or (ii) the amendment or termination
of any Benefit Plan to the extent permitted by the terms thereof and applicable
law.

 

(b)                                 Except as otherwise provided in this Section
6.10, subject to applicable law, Parent shall or shall cause the Surviving
Corporation to (i) provide employee benefits to the Company Employees effective
as of the Effective Time that shall be substantially similar, in the aggregate,
to the employee benefits that Parent and its subsidiaries (other than the
Surviving Corporation and its subsidiaries) provide to similarly situated
employees other than the Company Employees, and (ii) for the period beginning at
the Effective Time (provided the Effective Time occurs on or before December 31,
2005) and ending no earlier than December 31, 2005, provide each Company
Employee with base pay or wage rates and incentive compensation opportunities
applicable to the Company Employee immediately before the Effective Time.

 

(c)                                  To the extent that any employee benefit
plan is made available to the Company Employees at or following the Effective
Time, Parent shall, or shall cause one of its subsidiaries to, grant the Company
Employees credit for all service with the Company and its subsidiaries prior to
the Effective Time for purposes of eligibility and vesting; provided that such
service shall (i) be recognized only to the extent that it would have been
recognized under the plans of Parent or its subsidiaries had it been in service
with Parent or its subsidiaries and (ii) not be recognized for purposes of (x)
benefit accruals, grandfathering of benefit schedules, and/or level of salary
credits based on service under the retirement plans of Parent or its
subsidiaries, (y) retirement eligibility under Parent’s option and stock award
plans and arrangements and (z) eligibility for post-retirement, medical or life
insurance.  In addition, and without limiting the generality of the foregoing:
(i) each Company Employee shall be immediately eligible to participate, without
any waiting time, in any and all employee benefit plans, programs, policies and
arrangements sponsored by Parent and its subsidiaries (such plans, collectively,
the “New Plans”) to the extent coverage under such plan replaces coverage

 

60

--------------------------------------------------------------------------------


 

under a comparable Company Plan in which such employee participates immediately
before or at any time after the Effective Time (such plans, collectively, the
“Old Plans”) and (ii) for purposes of each New Plan providing medical, dental,
pharmaceutical, and/or vision to any Company Employee, Parent shall cause all
pre-existing condition exclusions and actively-at-work requirements of such New
Plan to be waived for such employee and his or her covered dependents, and
Parent shall cause any eligible expenses incurred by such employee and his or
her covered dependents during the portion of the plan year of the Old Plan
ending on the date such employee’s participation in the corresponding New Plan
begins to be taken into account under such New Plan for purposes of satisfying
all deductible, and maximum out-of-pocket requirements applicable to such
employee and his or her covered dependents for the applicable plan year as if
such amounts had been paid in accordance with such New Plan; provided that, to
the extent any Company Employee elects coverage under Parent’s long-term
disability insurance policy (the “LTD Policy”) immediately following the
Effective Time, the coverage of such Company Employee shall be subject to the
transfer provision of the LTD Policy, which provides for no loss or gain in
coverage for pre-existing conditions for Company Employees who were covered by
the Company’s long-term disability insurance policy or program.

 

(d)                                 Parent acknowledges that a “change of
control,” a “change in control” or terms of similar meaning as used in any
Benefit Plan set forth on Section 6.10(d) of the Company Disclosure Schedule
shall occur at the Effective Time.

 

(e)                                  For the period beginning at the Effective
Time (provided the Effective Time occurs on or before December 31, 2005) and
ending no earlier than December 31, 2005, Parent shall cause the Surviving
Corporation to maintain the Company’s severance policy for the Company Employees
(other than those Company Employees with an individual agreement providing for a
severance benefit) as in effect immediately prior to the Effective Time.

 

ARTICLE VII

 

CONDITIONS

 

Section 7.1                                      Conditions to Each Party’s
Obligations to Effect the Merger.  The respective obligations of each party to
effect the Merger shall be subject to the satisfaction on or prior to the
Closing Date of each of the following conditions, any and all of which may be
waived in whole or in part by Parent, the Merger Sub and the Company, as the
case may be, to the extent permitted by applicable law:

 

(a)                                  This Agreement and the Merger shall have
been duly approved by the requisite vote under applicable law by the
stockholders of the Company.

 

(b)                                 No Governmental Entity of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation,

 

61

--------------------------------------------------------------------------------


 

executive order, decree, injunction or other order (whether temporary,
preliminary or permanent) which (i) is in effect and (ii) has the effect of
making the Merger illegal or otherwise prohibiting consummation of the Merger.

 

(c)                                  All waiting periods (and any extension
thereof) under the HSR Act and any foreign antitrust or competition laws
relating to the Merger and the transactions contemplated hereby shall have
expired or terminated.  All foreign antitrust approvals required to be obtained
prior to the Merger in connection with the Merger and the transactions
contemplated hereby shall have been obtained.

 

Section 7.2                                      Additional Conditions to the
Obligations of Parent and Merger Sub.  The obligations of Parent and the Merger
Sub to consummate and effect the Merger shall be subject to the satisfaction at
or prior to the Closing Date of each of the following conditions, any of which
may be waived, in writing, by Parent or the Merger Sub:

 

(a)                                  The representations and warranties of the
Company as set forth in this Agreement that are qualified as to materiality
shall be true and complete in all respects and each such representation or
warranty that is not so qualified shall be true and complete in all material
respects, in each case as of the date hereof and at and as of the Closing Date
(except that those representations and warranties which address matters only as
of a particular date shall have been true and correct only on such date). 
Parent and the Merger Sub shall have received a certificate with respect to the
foregoing, and certifying that no Company Material Adverse Effect shall have
occurred since the date hereof and be continuing, signed on behalf of the
Company by the Chief Executive Officer of the Company.

 

(b)                                 The Company and the Company Subsidiaries
shall have performed or complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by
them at or prior to the Closing Date except to the extent that such covenants
are qualified by terms such as “material” or “Material Adverse Effect,” in which
case the Company and the Company Subsidiaries shall have performed and complied
with all such covenants in all respects prior to the Closing Date and that the
Company and the Company Subsidiaries shall have performed and complied with all
covenants and agreements in Section 2.5(a) in all respects prior to the Closing
Date, and Parent and the Merger Sub shall have received a certificate to such
effect signed on behalf of the Company by the Chief Executive Officer of the
Company.

 

(c)                                  No Company Material Adverse Effect shall
have occurred since the date hereof and be continuing.

 

(d)                                 No litigation shall have commenced and be
continuing or have been threatened in writing that seeks to prevent, enjoin,
alter or delay consummation of the Merger or the other transactions contemplated
under this Agreement, or which

 

62

--------------------------------------------------------------------------------


 

seeks material damages in connection with the Merger or the other transactions
contemplated hereby or which seeks to limit or prohibit ownership or operation
by the Company, the Company Subsidiaries, Parent or any of its Subsidiaries of
any of their respective businesses or assets.

 

(e)                                  All consents, permits, approvals and
authorizations of, and filings with or notifications to, any Governmental Entity
and any other Person required for the consummation of the Merger and the other
transactions contemplated hereby shall have been obtained or made and be in
effect at the Effective Time.

 

(f)                                    Parent shall have obtained the Banking
Regulatory Approvals and such approvals shall impose no burdensome conditions on
the operations of Parent or the Company from and after the Effective Time.

 

(g)                                 Parent shall have received from the Company
an opinion from Crowell & Moring, the Company’s outside patent legal counsel,
that the Company’s and the Company Subsidiaries’ products, services and business
do not infringe any patents issued to DE Technologies, such legal opinion to be
in form and substance satisfactory to Parent.

 

(h)                                 The Net Tangible Asset Value of the Company
as shown on the Closing Balance Sheet accepted by Parent pursuant to Section
5.1(f) shall not be less than $50,000,000.

 

Section 7.3                                      Additional Conditions to the
Obligations of the Company.  The obligations of the Company to consummate and
effect the Merger shall be subject to the satisfaction at or prior to the
Closing Date of each of the following conditions, any of which may be waived, in
writing, by Company:

 

(a)                                  The representations and warranties of
Parent and the Merger Sub contained in this Agreement shall be true and correct
in all material respects on the date hereof and as of the Closing Date with the
same force and effect as if made on the Closing Date (except that those
representations and warranties which address matters only as of a particular
date shall have been true and correct only on such date).  The Company shall
have received a certificate with respect to the foregoing, with respect to the
representations and warranties of Parent, signed by an authorized officer of
Parent and a certificate with respect to the foregoing, with respect to the
representations and warranties of the Merger Sub, signed by an authorized
officer of the Merger Sub.

 

(b)                                 Parent and the Merger Sub shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by it at or prior to
the Closing Date except to the extent that such covenants are qualified by terms
such as “material” or “Material Adverse Effect,” in which case the Parent and
the Merger Sub shall have performed and complied with all such covenants in all
respects prior to the Closing Date, and the

 

63

--------------------------------------------------------------------------------


 

Company shall have received a certificate with respect to the foregoing signed
on behalf of Parent, with respect to the covenants of Parent, by an authorized
officer of Parent and a certificate with respect to the foregoing signed on
behalf of the Merger Sub, with respect to the covenants of the Merger Sub, by an
authorized officer of the Merger Sub.

 

ARTICLE VIII

 

TERMINATION

 

Section 8.1                                      Termination.  This Agreement
may be terminated and the Merger abandoned at any time before the Effective
Time, and except as provided below, whether before or after the receipt of the
Company Stockholder Approval or the holding of the Company shareholders’
meeting:

 

(a)                                  by mutual written consent of Parent and the
Company;

 

(b)                                 by either Parent or the Company if any
Governmental Entity of competent jurisdiction shall have issued an order, decree
or ruling or taken any other non-appealable final action, in each case
permanently restraining, enjoining or otherwise prohibiting the Merger or the
Transactions;

 

(c)                                  by either Parent or the Company if the
Merger has not been consummated by July 1, 2005; provided, however, that the
right to terminate this Agreement pursuant to this Section 8.1(c) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Merger to be
consummated by such date;

 

(d)                                 by either Parent or the Company if the
Company Stockholder Approval shall not have been obtained by reason of the
failure to obtain the required vote at the Company Stockholders’ Meeting;
provided, however, that the right to terminate this Agreement under this Section
8.1(d) shall not be available to the Company where the failure to obtain the
Company’s Stockholder Approval shall have been caused by the action or failure
to act of the Company, and such action or failure to act constitutes a material
breach by the Company of this Agreement;

 

(e)                                  by Parent (at any time prior to the receipt
of the Company Stockholder Approval) if (i) the Company Board of Directors or
any committee thereof shall for any reason have withdrawn or shall have amended
or modified in a manner adverse to Parent its recommendation in favor of, the
approval of this Agreement and the Merger, (ii) the Company shall have failed to
include in the Proxy Statement the recommendation of its Board of Directors in
favor of the approval of the Agreement and the approval of the Merger, (iii) the
Company Board of Directors fails to reaffirm (publicly, if so requested) its
recommendation in favor of approval of the Agreement and the Merger within ten
(10) business days after the other party hereto requests in writing that such
recommendation be reaffirmed following the public announcement of any

 

64

--------------------------------------------------------------------------------


 

Acquisition Proposal, (iv) the Company Board of Directors or any committee
thereof shall have approved or recommended any Acquisition Proposal, (v) a
tender or exchange offer relating to its securities shall have been commenced by
a Person unaffiliated with Parent and the Company shall not have sent or given
to its security holders pursuant to Rule 14e-2 promulgated under the Exchange
Act, within ten (10) business days after such tender or exchange offer is first
published, a statement disclosing that the Company Board of Directors recommends
rejection of such tender or exchange offer, (vi) the Company shall have violated
or breached any of its obligations under Section 5.2, (vii) any Person or group
other than Parent, the Merger Sub or an arbitrageur shall have become the
beneficial owner of more than twenty percent (20%) of the Common Stock (either
on a primary or a fully-diluted basis), or (viii) the Company shall have
delivered a Change of Recommendation Notice;

 

(f)                                    by Parent, (i) in the event the
representations and warranties of the Company as set forth in this Agreement
that are qualified as to materiality shall not be true and complete in all
respects, (ii) in the event the representations or warranties of the Company as
set forth in this Agreement that are not so qualified as to materiality are not
true and complete in all material respects, in the case of (i) and (ii) as of
the date hereof and at and as of any date prior to the Closing Date (except that
those representations and warranties which address matters only as of a
particular date shall have been true and correct only as of such date), or (iii)
upon a material breach of any covenant or agreement on the part of the Company
set forth in this Agreement, and, in any of the foregoing events the breach of
any representation, warranty, covenant or agreement is not cured or, by its
nature can not be cured, within thirty (30) days following written notice from
the Parent of such breach; provided, that Parent shall not have the right to
terminate this Agreement pursuant to this Section 8.1(f) if Parent or Merger Sub
is then in material breach of any of its representations, warranties, or
covenants such that the Company would have a right to terminate this Agreement
pursuant to Section 8.1(g);

 

(g)                                 by the Company, (i) in the event the
representations and warranties of Parent or the Merger Sub as set forth in this
Agreement that are qualified as to materiality shall not be true and complete in
all respects, (ii) in the event the representations or warranties of Parent or
the Merger Sub as set forth in this Agreement that are not so qualified as to
materiality are not true and complete in all material respects, in the case of
(i) and (ii) as of the date hereof and at and as of any date prior to the
Closing Date (except that those representations and warranties which address
matters only as of a particular date shall have been true and correct only as of
such date), or (iii) upon a material breach of any covenant or agreement on the
part of Parent or the Merger Sub set forth in this Agreement, and, in any of the
foregoing events the breach of any representation, warranty, covenant or
agreement is not cured or, by its nature cannot be cured, within thirty (30)
days following written notice from the Company of such breach; provided, that
the Company shall not have the right to terminate this Agreement pursuant to
this Section 8.1(g) if Company is then in material breach of any of its
representations,

 

65

--------------------------------------------------------------------------------


 

warranties, or covenants such that the Parent would have the right to terminate
this Agreement pursuant to Section 8.1(f); or

 

(h)                                 by the Company, if, prior to the approval of
this Agreement and the Merger by the required vote of the stockholders of the
Company, the Company Board of Directors has provided written notice to Parent
that the Company intends to enter into a binding written agreement for a
Superior Proposal (with such termination becoming effective only upon the
Company entering into such binding written agreement); provided, however, that
(i) the Company shall have complied with Section 5.2 in all material respects;
(ii) the Company shall have delivered to Parent a Change of Recommendation
Notice with respect to such Superior Proposal and such Change of Recommendation
Notice complies with the requirements of Section 5.2; (iii) Parent does not
make, within four (4) business days after receipt of the Company’s written
notice pursuant to this Section 8.1(h), an offer that the Company Board of
Directors shall have reasonably concluded in good faith (following consultation
with its financial advisor and independent outside counsel) is at least as
favorable to the stockholders of the Company from a financial point of view as
such Superior Proposal; (iv) the Company Board of Directors shall have received
an opinion from Thomas Weisel Partners or another investment banking firm of
national reputation to the effect that the consideration to be provided to the
stockholders of the Company by such Superior Proposal is superior from a
financial point of view to that provided by the Merger Consideration; and (v)
the Company pays the Termination Fee in accordance with Section 8.2(b)
concurrently with entering into such binding written agreement.

 

Section 8.2                                      Effect of Termination;
Termination Fees.

 

(a)                                  In the event of the termination of this
Agreement as provided in Section 8.1, written notice thereof shall forthwith be
given to the other party or parties specifying the provision hereof pursuant to
which such termination is made, and this Agreement shall forthwith become null
and void and there shall be no liability on the part of Parent, the Merger Sub
or the Company, except (i) as set forth in the last sentence of Section 6.4(a),
(ii) this Section 8.2 and (iii) Article IX; provided, however, that the
termination of this Agreement shall not relieve any party from liability for any
breach of this Agreement.

 

(b)

 

(i)                                     If this Agreement is terminated by
Parent or the Company, as applicable, pursuant to Sections 8.1(e) or (h) or
pursuant to Section 8.1(f) and the breach of the representation, warranty or
covenant that gave rise to such termination right caused, or was reasonably
likely to cause a Company Material Adverse Effect, the Company shall promptly,
but in no event later than (x) two (2) business days after the date of such
termination in the case of a termination by Parent and (y) in accordance with
the last sentence of Section 8.1(h) in the case of a

 

66

--------------------------------------------------------------------------------


 

termination by Company under such Section, pay Parent a fee equal to $5,000,000
(“Termination Fee”) in accordance with Section 8.2.

 

(ii)                                  If this Agreement is terminated by Parent
or the Company, as applicable, pursuant to Sections 8.1(c) or 8.1(d) and the
failure for the Merger to be consummate or to obtain the Company Stockholder
Approval was not the result of the failure to obtain the Banking Regulatory
Approvals or any other required approvals or consents of a Governmental Entity
required to be obtained by Parent and the Merger Sub, the Company shall pay the
Termination Fee if, following the date hereof and prior to the termination of
this Agreement, there has been public disclosure of an Acquisition Proposal with
respect to the Company and within twelve (12) months following the termination
of this Agreement the Company enters into an agreement providing for an
acquisition of the Company.  Such payment shall be made concurrently with
entering into such agreement, and in accordance with Section 8.2(c).

 

(c)                                  Payments.  All amounts payable under
Section 8.2(b) shall be paid in immediately available funds by wire transfer to
such account as Parent may designate in writing to the Company.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                      Amendment and Modification. 
Subject to applicable law and as otherwise provided in the Agreement, this
Agreement may be amended, modified and supplemented in any and all respects,
whether before or after any vote of the stockholders of the Company contemplated
hereby, by written agreement of the parties hereto, but, after adoption and the
approval of this Agreement by the Company’s stockholders, no amendment shall be
made which by law requires further approval by such stockholders without
obtaining such further approval.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.  At any
time prior to the Effective Time, any party hereto may (i) extend the time for
the performance of any of the obligations or other acts of the other parties
required hereunder, (ii) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto and
(iii) subject to the requirements of applicable law and compliance with the
provision in the prior sentence, waive compliance with any of the agreements or
conditions contained herein.  Any such extension or waiver shall be valid if set
forth in an instrument in writing signed by the party or parties to be bound
thereby.

 

Section 9.2                                      Non-survival of Representations
and Warranties.  The representations and warranties of the Company, Parent and
the Merger Sub contained in

 

67

--------------------------------------------------------------------------------


 

this Agreement shall terminate at the Effective Time, and only the covenants
that by their terms survive the Effective Time shall survive consummation of the
Merger.

 

Section 9.3                                      Expenses.  Except as expressly
set forth in Section 8.2(b), all fees, costs and expenses incurred in connection
with this Agreement and the Merger shall be paid by the party incurring such
fees, costs and expenses.

 

Section 9.4                                      Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally, facsimiled (which is confirmed) or sent by a nationally
recognized overnight courier service (providing proof of delivery), to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

 

(a)                                  if to Parent or the Merger Sub, to:

 

JP Morgan Chase Bank, National Association

10420 Highland Mn Drive, Bl 2, 4th Fl

Tampa, FL 33610

Attention: Tod R. Burwell, Vice President

Telephone No.: (813) 432-5281

Facsimile No.: (813) 432-5173

 

with copies to:

 

JP Morgan Chase Bank, National Association

Legal Department

1 Chase Manhattan Plaza, 25th Fl

New York, NY 10081

Attention: Richard M. Gottlieb, Senior Vice President

Telephone No.: (212) 552-1401

Facsimile No.: (212) 383-0249

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, DC  20005

Attention:  Marcia R. Nirenstein

Telephone No.:  (202) 371-7000

Facsimile No.:  (202) 393-5760

 

and

 

68

--------------------------------------------------------------------------------


 

(b)                                 if to the Company, to:

 

Vastera, Inc.

45025 Aviation Drive, Suite 300

Dulles, VA  20166

Attention:  Brian D. Henderson, Chief Counsel

Telephone No.:  (703) 661-9006, ext. 2207

Facsimile No.:  (703) 742-4534

 

with a copy to:

 

DLA Piper Rudnick Gray Cary

6225 Smith Avenue

Baltimore, MD  21209

Attention:  Richard C. Tilghman, Jr.

Telephone No.:  (410) 580-4274

Facsimile No.:  (410) 580-3274

 

Section 9.5                                      Definitions; Interpretations.

 

(a)                                  For purposes of this Agreement the
following terms have the meanings ascribed to them below.

 

(i)                                     “Affiliate” shall have the meaning set
forth in Rule 12b-2 of the Exchange Act.

 

(ii)                                  “Banking Regulatory Approvals” means the
regulatory consent and approval of the Merger by the Office of the Comptroller
of the Currency and the Board of Governors of the Federal Reserve System and any
other consents or approvals required by any comparable foreign regulatory
agencies.

 

(iii)                               “Closing Balance Sheet” means an estimated
consolidated balance sheet of the Company prepared in good faith by the Company
as of the Closing Date in accordance with GAAP applied on a consistent basis
with the Financial Statements.

 

(iv)                              “Company Material Adverse Effect” means any
event, circumstance, change or effect that has had, or is reasonably likely to
have, a material adverse effect on (x) the business, assets, properties,
liabilities, condition (financial or otherwise), results of operations or
prospects of the Company and the Company Subsidiaries, taken as a whole,
including the fact that (other than any change or effect resulting from (i)
changes in general international, national or regional economic or financials
conditions or (ii) general changes or developments

 

69

--------------------------------------------------------------------------------


 

in the industries in which the Company and the Company Subsidiaries operate,
except where such changes or effects described in clause (i) or (ii) have a
disproportionate effect on the Company and the Company Subsidiaries), or (y) the
ability of the Company to consummate the Merger and the other transactions
contemplated hereby in a timely manner; it being agreed that if (A) customers of
the Company and the Company Subsidiaries that in the aggregate accounted for
more than $5,000,000 of the Company’s consolidated revenue in 2004 have
indicated that they will discontinue, (B) any of the customers of the Company
set forth on Section 9.5(a)(iv) of the Company Disclosure Schedule has failed to
affirmatively agree in a discussion with representatives of Parent that they
will continue, to conduct business with the Company on substantially similar
terms as presently conducted following the consummation of the Transactions or
(C) a Government Entity commences a formal investigation against the Company
(other than a routine audit by a taxing authority), such will constitute a
Company Material Adverse Effect.

 

(v)                                 “Data Room” means the documents and
materials related to the Company and the Company Subsidiaries provided to Parent
in the data room contained in the office of Piper Rudnick LLP located at 1775
Wiehle Avenue, Suite 400, Reston, Virginia 20190 and documents “made available
in the Data Room” means those documents listed on the Data Room Index included
in Section 9.5(a)(v) to the Company Disclosure Schedule.

 

(vi)                              “Director”, when used in reference to the
Company, means a member of the Company Board of Directors.

 

(vii)                           “employees at the director level” and similar
non-capitalized terms, means employees of the Company with the title “Director”
and not members of the Company Board of Directors.

 

(viii)                        “Knowledge” with respect to the Company means the
knowledge of the Company and the Company Subsidiaries and their respective (i)
officers, (ii) directors, and (iii) Senior Management Personnel.

 

(ix)                                “Net Tangible Asset Value” means an amount
equal to the total tangible assets of the Company and the Company Subsidiaries
less the total liabilities of the Company and the Company Subsidiaries.

 

(x)                                   “Person” means a natural Person,
partnership, corporation, limited liability company, business trust, joint

 

70

--------------------------------------------------------------------------------


 

stock company, trust, unincorporated association, joint venture, Governmental
Entity or other entity or organization.

 

(xi)                                “Senior Management Personnel” means the
employees of the Company at the vice presidential level and above (other than as
set forth on Section 9.5(a)(xi) of the Company Disclosure Schedule) and Dave
Banta and Dick Brucker.

 

(xii)                             “Subsidiary” means with respect to any party,
any corporation, partnership or other organization, whether incorporated or
unincorporated, of which (i) at least a majority of the securities or other
interests having by their terms ordinary voting power to elect a majority of the
board of directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly owned or controlled
by such party or by any one or more of its Subsidiaries, or by such party and
one or more of its Subsidiaries or (ii) such party or any other Subsidiary of
such party is a general partner (excluding any such partnership where such party
or any Subsidiary of such party does not have a majority of the voting interest
in such partnership).

 

(b)                                 Index of Defined Terms.  Solely for
convenience purposes, the following is a list of terms that are defined in this
Agreement and the Section number where such definition is contained: 

 

Term

 

Section

 

Acquisition Proposal

 

5.2(a)

 

Affiliate

 

9.5(a)(i)

 

Agreement

 

First Paragraph

 

Approved Legal Representative

 

5.1(c)

 

Approved Representative

 

5.1(c)

 

Audit

 

3.12(l)(i)

 

Banking Regulatory Approvals

 

9.5(a)(ii)

 

Benefit Plans

 

3.11(a)

 

Certificate

 

2.1(b)

 

Certificate of Merger

 

1.2

 

Change of Recommendation

 

5.2(d)

 

Change of Recommendation Notice

 

5.2(d)(iii)

 

Closing

 

1.3

 

Closing Balance Sheet

 

9.5(a)(iii)

 

Closing Date

 

1.3

 

Code

 

3.12(l)(ii)

 

Comerica Loan

 

3.1(b)

 

Common Stock

 

Recitals

 

Company

 

First Paragraph

 

 

71

--------------------------------------------------------------------------------


 

Term

 

Section

 

Company Board of Directors

 

Recitals

 

Company Disclosure Schedule

 

3.1(a)

 

Company Employees

 

6.10(a)

 

Company IP

 

3.16(l)(i)

 

Company Material Adverse Effect

 

9.5(a)(iv)

 

Company Permits

 

3.18(b)

 

Company SEC Documents

 

3.7(a)

 

Company Software

 

3.16(l)(ii)

 

Company Stockholder Approval

 

3.3

 

Company Stockholders’ Meeting

 

6.2(a)

 

Company Subsidiary

 

3.1(a)

 

Computer Software

 

3.16(l)(iii)

 

Confidentiality Agreement

 

6.4(a)

 

Contract

 

3.6(d)

 

Copyrights

 

3.16(l)(iv)

 

Customer Contracts

 

3.13(b)

 

Data Room

 

9.5(a)(v)

 

Delaware Courts

 

9.10

 

Director

 

9.5(a)(vi)

 

Dissenting Shares

 

2.6

 

DGCL

 

Recitals

 

Effective Time

 

1.2

 

Employee

 

6.4(b)

 

employees at the director level

 

9.5(a)(vii)

 

Encumbrances

 

3.1(b)

 

Environmental Claim

 

3.20(e)(i)

 

Environmental Laws

 

3.20(e)(ii)

 

ERISA

 

3.11(a)

 

ERISA Affiliate

 

3.11(a)

 

ESPP

 

2.5(b)

 

Exchange Act

 

3.6(c)

 

Financial Statements

 

3.7(b)

 

Foreign Benefit Plan

 

3.11(q)

 

GAAP

 

3.7(b)

 

Governmental Entity

 

3.6(b)

 

HSR Act

 

3.6(c)

 

Inactive Employee

 

6.4(b)

 

Inbound License Agreements

 

3.16(l)(v)

 

Indemnified Parties

 

6.6(a)

 

Intellectual Property

 

3.16(l)(vi)

 

Knowledge

 

9.5(a)(viii)

 

Leased Real Property

 

3.14(a)

 

LTD Policy

 

6.10(c)

 

Material Acquisition Agreement

 

3.27(b)(ii)

 

 

72

--------------------------------------------------------------------------------


 

Term

 

Section

 

Material Acquisitions

 

3.27(b)(i)

 

Material Contracts

 

3.13(b)

 

Materials of Environmental Concerns

 

3.20(e)(iii)

 

Merger

 

Recitals

 

Merger Consideration

 

2.1(b)

 

Merger Sub

 

First Paragraph

 

Net Tangible Asset Value

 

9.5(a)(ix)

 

New Plans

 

6.10(c)

 

Old Plans

 

6.10(c)

 

Open Source Materials

 

3.16(l)(vii)

 

Option

 

2.5(d)(i)

 

Option Plans

 

2.5(d)(ii)

 

Outbound License Agreement

 

3.16(l)(viii)

 

Parent

 

First Paragraph

 

Patents

 

3.16(l)(ix)

 

Paying Agent

 

2.2(a)

 

Permitted Encumbrances

 

3.14(e)

 

Person

 

9.5(a)(x)

 

Preferred Stock

 

3.2(a)

 

Prior Acts Coverage

 

6.6(b)

 

Proxy Statement

 

3.21

 

Registered Company IP

 

3.16(l)(x)

 

Representatives

 

5.2(a)

 

SEC

 

3.6(c)

 

Securities Act

 

3.7(a)

 

Senior Management Personnel

 

9.5(a)(xi)

 

Subsidiary

 

9.5(a)(xii)

 

Superior Proposal

 

5.2(c)

 

Surviving Corporation

 

1.1

 

Tax

 

3.12(l)(iii)

 

Tax Authority

 

3.12(l)(iv)

 

Tax Returns

 

3.12(l)(v)

 

Termination Fee

 

8.2(b)(i)

 

Thomas Weisel Partners

 

3.22

 

Trade Secrets

 

3.16(l)(xii)

 

Trademarks

 

3.16(l)(xi)

 

Transactions

 

3.3

 

Updata

 

3.24

 

Voting Agreements

 

Recitals

 

Voting Debt

 

3.2(c)

 

 

(c)                                  When a reference is made in this Agreement
to an Article or Section, such reference shall be to an Article or Section of
this Agreement unless

 

73

--------------------------------------------------------------------------------


 

otherwise indicated.  The headings, the table of contents and the index of
defined terms contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
Whenever the words “include,” “includes,” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

Section 9.6                                      Counterparts.  This Agreement
may be executed manually in two or more counterparts, each of which shall be
deemed to be an original but all of which shall constitute one and the same
agreement.

 

Section 9.7                                      Entire Agreement.  This
Agreement (including the Schedules hereto) and the Confidentiality Agreement
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof and thereof (provided that the provisions
of this Agreement shall supersede any conflicting provisions of the
Confidentiality Agreement).

 

Section 9.8                                      Severability.  The provisions
of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity and
enforceability of the other provisions hereof.  If any provision of this
Agreement, or the application thereof to any Person or entity or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid and unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons, entities or circumstances shall not be affected by
such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 

Section 9.9                                      Specific Performance.  The
parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that the parties shall be entitled
to seek an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, in addition to any other remedy
to which they are entitled at law or in equity.

 

Section 9.10                                Governing Law and Jurisdiction. 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without giving effect to the principles of conflicts of
law thereof.  This Agreement shall be governed by and construed in accordance
with the law of the State of Delaware, without regard to the principles of
conflicts of law thereof.  Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to jurisdiction of the courts of the State of
Delaware and of the United States of America located in the State of

 

74

--------------------------------------------------------------------------------


 

Delaware (the “Delaware Courts”) for any litigation arising out of or relating
to this Agreement and the transactions contemplated hereby (and agrees not to
commence any litigation relating thereto except in such Delaware Courts), waives
any objection to the laying of venue of any such litigation in the Delaware
Courts and agrees not to plead or claim in any Delaware Court that such
litigation brought therein has been brought in an inconvenient forum.

 

Section 9.11                                Assignment.  This Agreement shall
not be assigned by any of the parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other parties, except that
the Merger Sub may assign, in its sole discretion and without the consent of any
other party, any or all of its rights, interests and obligations hereunder to
(i) Parent, (ii) to Parent and one or more direct or indirect wholly-owned
Subsidiaries of Parent, or (iii) to one or more direct or indirect wholly-owned
Subsidiaries of Parent.

 

Section 9.12                                Rules of Construction.  The parties
hereto agree that they have been represented by counsel during the negotiation
and execution of this Agreement and, therefore, waive the application of any
law, regulation, holding or rule of construction providing that ambiguities in
an agreement or other document will be construed against the party drafting such
agreement or document.

 

Section 9.13                                No Waiver; Remedies Cumulative.  No
failure or delay on the part of any party hereto in the exercise of any right
hereunder will impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor will any single or partial exercise of any such right preclude other or
further exercise thereof or of any other right.  All rights and remedies
existing under this Agreement are cumulative to, and not exclusive to, and not
exclusive of, any rights or remedies otherwise available.

 

Section 9.14                                Parties in Interest.  This Agreement
shall be binding upon and inure solely to the benefit of each party hereto and
its successors and permitted assigns, and, except as provided in Section 6.6
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement.

 

Section 9.15                                Waiver of Jury Trial.  EACH OF
PARENT, THE COMPANY AND THE MERGER SUB HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF PARENT, THE COMPANY OR THE
MERGER SUB IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent, the Merger Sub and the Company have caused this
Agreement to be signed by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

JPM MERGER SUB INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

VASTERA, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Timothy Davenport

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

Signature page to Agreement and Plan of Merger

 

--------------------------------------------------------------------------------